           Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 1 of 38




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                   ENTERED
                                                                                                     07/20/2020
IN RE:                                              §
CURTIS COLE                                         §        CASE NO: 18-35182
       Debtor(s)                                    §
                                                    §        CHAPTER 13

                                   MEMORANDUM OPINION

           Baker &Associates seeks Court approval of $40,670.84 in attorney’s fees and expenses

stemming from Curtis Cole’s chapter 13 bankruptcy case. Mr. Cole’s chapter 13 case was a year-

long case that ended in dismissal in light of Mr. Cole’s failure to make payments, and failure to

confirm a plan.

           For the reasons set forth below, the Court awards Baker & Associates fees and expenses

of $32,608.84.

                                             Background 1

           On September 15, 2018, Curtis Cole filed a chapter 13 bankruptcy petition along with a

proposed plan with the assistance of the Baker & Associates law firm. (See ECF Nos. 1–2). On

September 18, 2018, Baker & Associates filed a statement pursuant to 11 U.S.C. § 329(a) and

Bankruptcy Rule 2016(b), which embodied Mr. Cole’s agreement to compensate Baker

& Associates for its work on his case. (See ECF No. 8). The statement disclosed that Baker

& Associates had received $800.00 prior to the filing of the agreement with the Court. (ECF No.

8 at 2).

           At the time of his bankruptcy filing, Mr. Cole had been employed with Umana Trucking,

LLC as a truck driver for approximately eight months. (See ECF No. 1 at 35–37 (listing a monthly


1
  A substantial portion of this background section was written in reliance on the parties’ briefing. It is
included solely for background. The statements in this background section do not constitute findings by
the Court.


1 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 2 of 38




income of $6,904.40 from his employment with the company)). For the work Mr. Cole did with

Umana Trucking prior to filing bankruptcy, he used a commercial truck. On October 4, 2018, Mr.

Cole initiated an adversary proceeding against OTR Leasing, LLC, asserting claims for violation

of the stay, contempt, and conversion based on OTR’s alleged repossession of Mr. Cole’s

commercial truck. (Case No. 18-03284; see ECF No. 1). In Mr. Cole’s Complaint, Baker &

Associates lists several notices and inquiries to OTR for the return of the truck. (ECF No. 130-3

at 1 (“After the case was filed, counsel contacted the creditor for the truck to have the truck

returned. The creditor refused to return the truck.”)). The dispute revolved around whether the

commercial truck had been leased or purchased by Mr. Cole—with OTR arguing that the truck

had been leased and Mr. Cole opposing OTR’s assertion, claiming the truck had been purchased.

(Case No. 18-03284; ECF Nos. 1; 4; 7). The initial hearing was scheduled for October 10, 2018

but was reset to October 16, 2018 in light of Mr. Cole’s inability to appear at the initial hearing.

On October 16, 2018, the Court 2 denied Mr. Cole’s emergency motion for return of the truck.

(Case No. 18-03248; see ECF No. 1). Subsequently, on December 7, 2018, Mr. Cole and OTR

entered into a joint stipulation to dismiss Mr. Cole’s complaint against OTR, which had the effect

of closing the adversary proceeding. (Case No. 18-03248; see ECF No. 18); (see also ECF No.

130-3 at 1 (“After further review, the Debtor elected not to pursue the return of the truck.”)).

         On October 1, 2018—a few days before Mr. Cole initiated the adversary proceeding against

OTR Leasing—Select Portfolio Servicing, Inc. filed an objection to confirmation in the main case.

(See ECF No. 12). Select Portfolio Servicing based its objection on its alleged perfected security

interest in certain real property, arguing that Mr. Cole’s proposed plan was deficient because it

failed to provide Select Portfolio Servicing with a payment covering the full of amount of its


2
 At the time of Mr. Cole’s emergency motion, the adversary proceeding was pending before Bankruptcy
Judge Jeffrey Norman.


2 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 3 of 38




secured interest, which at the time reflected a $92,703.89 pre-petition arrearage. (ECF No. 12 at

1–2). Mr. Cole’s proposed plan only purported to pay Select Portfolio approximately $90,000.00

of its secured claim. (ECF No. 12 at 2). In its Fee Application, Baker & Associates describes its

work on Select Portfolio’s objection as follows:

         The arrearage amount was low by approximately $2,000.00. The Debtor had a very
         high arrearage amount on his home loan. The high amount resulted in additional
         time for counsel to review and address alternatives to address the high amount.

(ECF No. 130-3 at 1).

         On October 24, 2018, Harris County, et al. also filed an objection to confirmation. (See

ECF No. 26). Similarly, Harris County claimed that Mr. Cole’s proposed plan failed to comply

with 11 U.S.C. § 1329(a) by failing to provide for its fully secured ad valorem tax claim of

$10,327.19. (ECF Nos. 26 at 1–2; 130-3 at 1 (“The past due amount on ad valorem taxes was not

correct.”)).

         On October 31, 2018, Mr. Cole filed an amended plan and schedules. (See ECF No. 27).

On November 6, 2018, both Mr. Cole and Baker & Associates 3 attended the Meeting of Creditors,

which concluded the same day. (ECF No. 130-3 at 1). The Trustee did not recommend

confirmation at the time of the meeting. Subsequently, on November 20, 2019, the Chapter 13

Trustee filed a motion to dismiss the case. (See ECF No. 30). The Trustee’s motion for dismissal

was predicated on his claim that Mr. Cole had failed to amend Schedules B, I, and J for the purpose

of disclosing personal injury claims and business income and expenses. (ECF No. 30 at 1). The

Trustee further claimed that Mr. Cole failed to provide a tax appraisal for real property. (ECF No.

30 at 1). Baker & Associates asserts that it “worked with the debtor to obtain and provide the

trustee the requested documents.” (ECF No. 130-3 at 1).


3
 There were approximately eleven different persons, both attorneys and paralegals, who worked on Mr.
Cole’s case, as reflected in the Fee Application. (See ECF No. 130).


3 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 4 of 38




         On November 27, 2018, Mr. Cole filed a motion for approval of appointment of counsel in

a personal injury suit stemming from a pre-petition accident that occurred on February 16, 2015.

(See ECF No. 31). In its Fee Application, Baker & Associates claims it provided services in

conjunction with Mr. Cole’s personal injury cause of action despite its separate nature from Mr.

Cole’s bankruptcy case:

         The Debtor had a personal injury claim and lawsuit. While counsel did not
         represent the debtor in the personal injury lawsuit, counsel had to address issues on
         exemption amounts, funds, and related matters on the personal injury lawsuit with
         the debtor and the attorney representing the debtor.

(ECF No. 130-3 at 1–2). The appointment of counsel for this separate cause of action was later

approved by this Court. (See ECF No. 52).

         On November 30, 2018, Select Portfolio Servicing, Inc. withdrew its objection to

confirmation based on Mr. Cole’s Amended Plan. (See ECF No. 33).

         On December 10, 2018, however, the Trustee filed an amended objection to confirmation,

arguing that the Amended Plan was deficient and therefore should not be confirmed in light of the

fact that: (i) the Amended Plan failed “the liquidation best interest test” under 11 U.S.C.

§ 1325(a)(4); (ii) Mr. Cole had “non-exempt equity totaling approximately $59,994.36”; (iii) the

“equity in the non-exempt real property and personal property [was] greater than the amount

provided to general unsecured creditors”; and (iv) the Amended Plan, therefore did not provide a

100% payout to “all allowed unsecured claims.” (ECF Nos. 36 at 1; see 130-1 at 1 (noting through

its Fee Application that the “trustee did not believe that sufficient amounts were being paid to

unsecured creditors”)). As an explanation for the real property referenced by the Trustee in his

objection to confirmation, Baker & Associates, indicates that:

         The Debtor owned an interest in other property ([the] Wheeler [P]roperty) with
         another person. The interest in the other property was based on an agreement with




4 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 5 of 38




         the other owner. The other property was transferred to the debtor for assistance he
         had provided to a person prior to her death.

         Counsel reviewed the documents of the debtor regarding the other property owned
         by the debtor. The debtor believed he and the other person owned the other
         property.

(ECF No. 130-3 at 1).

         On December 12, 2018, Harris County, et al. also filed an amended objection to the

Amended Plan. (See ECF No. 37). In its amended objection, Harris County argued that the

proposed Amended Plan did not provide for the taxing authority’s secured ad valorem tax claim

of $11,418.06 in full. (ECF No. 37 at 1). Notably, the ad valorem tax amount claimed in its

amended objection reflected a higher amount than the claim provided in Harris County’s first

objection to the original proposed plan. (See ECF No. 26).

         On December 15, 2018, Mr. Cole filed a Second Amended Plan along with Amended

Schedules A/B, C, I, and J. (See ECF Nos. 39; 40). That same day, Mr. Cole also filed an objection

to the Internal Revenue Service’s (“IRS”) proof of claim No. 10, relying on an Offer in

Compromise, which Mr. Cole and the IRS entered into pre-petition and which Mr. Cole believed

governed the parties’ obligations as to the amount claimed by the IRS. (See ECF No. 41).

Moreover, Mr. Cole also filed a response to the Trustee’s motion to dismiss, requesting a hearing

on the Trustee’s motion. (See ECF No. 42).

         On December 17, 2018, the Court held a hearing on the Trustee’s motion to dismiss.

(December 17, 2018 Hearing at 9:10 a.m.). At the hearing, Baker & Associates requested to reset

the dismissal hearing, pending this Court’s hearing on Mr. Cole’s objection to the IRS’s proof of

claim. (December 17, 2018 Hearing at 9:11 a.m.). Neither Harris County nor the Chapter 13

Trustee opposed resetting dismissal. (December 17, 2018 Hearing at 9:11 a.m.). Harris County,

however, noted that Mr. Cole’s Second Amended Plan, although now proposed full payment of its



5 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 6 of 38




ad valorem tax claim, required further amendment to reflect the appropriate interest rate on the

taxing authority’s claim. (December 17, 2018 Hearing at 9:13 a.m.). The Court reset the hearing

on the Trustee’s motion to dismiss for January 23, 2019—the same day the Court was scheduled

to hear Mr. Cole’s objection the IRS’s claim—and further required that Mr. Cole amend his Second

Amended Plan to include the appropriate interest rate owed to the taxing authority in line with the

Bankruptcy Code. (December 17, 2018 Hearing at 9:13 a.m.). Prior to concluding the hearing,

the Court noted that the reserves were not being used appropriately, and therefore also required

that plan reserves be used to pay property taxes. (December 17, 2018 Hearing at 9:14 a.m.).

Finally, the Court highlighted that the Second Amended Plan contained an error in reference to the

forecasted legal fees to Baker & Associates. Specifically, under Mr. Cole’s Second Amended

Plan, the forecasted legal fees to be paid to Baker & Associates, which were notably high, were to

be paid as taxes. (December 17, 2018 Hearing at 9:14 a.m.). Baker & Associates confirmed that

such notation was an error and agreed to make the necessary changes.

         On January 8, 2019, prior to the filing of any new amended plan, the Trustee filed an

amended motion to dismiss on the basis that Mr. Cole had failed to make payments pursuant to 11

U.S.C. § 1326(a)(1). (See ECF No. 52). On January 16, 2019, the United States, on behalf of the

IRS, filed a motion to stay Mr. Cole’s objection to proof of claim No. 10 in light of the government

shutdown occurring at the time. (See ECF No. 53). The motion to stay did not seek a definite time

period, but rather asked the Court to halt litigation on Mr. Cole’s objection indefinitely. (ECF No.

53 at 1). The Court denied the motion to stay on January 17, 2019 without prejudice, noting that

any new motion necessitated a request for “a reasonable, but definite, period of time.” (ECF No.

54 at 1).




6 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 7 of 38




                                     IRS Proof of Claim No. 10

         After Mr. Cole filed Chapter 13 bankruptcy, the Internal Revenue Service filed a proof of

claim in Mr. Cole’s case, asserting a right to repayment of $179,781.56. Mr. Cole objected to the

IRS’s proof of claim based on an Offer in Compromise (the “OIC”) previously entered into by

both parties to settle claims for the tax years 2003 through 2014. (ECF No. 84 at 1). Mr. Cole

argued that the IRS’s proof of claim violated the OIC, and therefore asked the Court for a

determination as to the correct amount owed to the IRS pursuant to the OIC. (ECF No. 41 at 1–

2). 4

         On January 23, 2019, the Court held a hearing on Mr. Cole’s objection to the IRS’s proof

of claim. At the conclusion of the hearing, the Court requested the following: (i) copies of the

OIC, (ii) copies of payment records, and (ii) further briefing as to performance under the OIC.

(January 23, 2019 Hearing at 9:31 a.m.). After both parties submitted additional briefing and the

documents requested, the Court issued a Memorandum Opinion, denying Mr. Cole’s objection to

proof of claim No. 10. (ECF No. 84 at 9). The Court held that the proper procedure to determine

the amount to which the IRS was entitled was not through an objection against the IRS’s proof of

claim, but rather through treatment of the IRS’s claim against Mr. Cole under a proposed Chapter

13 plan. (ECF No. 84 at 9). Accordingly, only after Mr. Cole provided treatment of the IRS’s

claim under a proposed plan, could the IRS then object, if it so chose, to the proposed treatment of

its claim under Mr. Cole’s proposed plan. (ECF No. 84 at 9). The Court, however, expressed no

view as to the proper treatment of either a defaulted or non-defaulted Offer in Compromise under

a Chapter 13 Plan. (ECF No. 84 at 8).




4
 The totality of the dispute is set forth in this Court’s May 29, 2019 Memorandum Opinion. (See ECF No.
84).


7 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 8 of 38




         On June 17, 2019, the IRS filed an objection to confirmation in accordance with the Court’s

Memorandum Opinion and “the pending plan.” (See ECF Nos. 88; 130-3 at 2).

         Baker & Associates indicates that it “met or conferred with the debtor on multiple

occasions on the IRS matter.” (ECF No. 130-3 at 2). In its Fee Application, Baker & Associates

sets forth the following short summary of the work it provided on the dispute between Mr. Cole

and the Internal Revenue Service:

          i.     Counsel reviewed and filed a brief on the issues involving [the] IRS claim.

          ii.    On February 28, 2019, the IRS filed a brief on the claim issues.

          iii.   On February 28, 2019, Counsel also filed the brief on the IRS issues.

          iv.    On April 9, 2019, a supplemental brief was filed by [the] IRS.

          v.     Counsel for the debtor also prepared and filed a supplemental brief.

          vi.    On July 18, 2019, Counsel prepared and filed an objection to claim for IRS
                 and claims 1–6.

          vii. After personal meetings with the Debtor, the Debtor elected to file a chapter
               13 plan to pay the IRS in full, notwithstanding the objections to the claim
               of the IRS.

          viii. The Debtor continued after the election to indicated that he owed nothing
                to the IRS even though he filed the plan to pay the IRS in full.

          ix.    The IRS agreed to allow confirmation of the proposed plan pending the sale
                 of the additional property owned by the Debtor.

          x.     Counsel took extraordinary actions to address the IRS issue and other
                 property issues. Due to no fault of counsel, the debtor was unable to make
                 payments due to his health issues.

          xi.    The issues involving the offer and compromise, payments to the IRS and
                 the chapter 13 bankruptcy appear to have been unique and difficult issues.
                 The IRS issues took substantial time. Counsel believed that the results were
                 very beneficial to the Debtor.

(ECF No. 130-3 at 2–3).




8 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 9 of 38




         While the dispute between Mr. Cole and the IRS was pending, Mr. Cole filed a Third

Amended Plan and an Amended Schedule E/F. (See ECF Nos. 62–63). On February 13, 2019,

Harris County withdrew its objection to the Third Amended Plan given that it fully provided for

the taxing authority’s claim with the appropriate interest rate. (See ECF No. 65). The Court reset

dismissal three times between January 23, 2019 and June 24, 2019.

                           Confirmation/Dismissal Hearings Continued

         On June 24, 2019, Baker & Associates filed a notice notifying the Court that Mr. Cole’s

employer would be “closing within the next few months due to safety complaints.” (ECF No. 90

at 1). The notice further provided that in light of its potential closure, Mr. Cole’s employer

recommended that Mr. Cole look for new employment. (ECF No. 90 at 1). Mr. Cole confirmed

he would continue to work until his employer closed, or until he could find substitute employment.

(ECF No. 90 at 1).

         On June 25, 2019, the Court held a hearing on the Trustee’s motion to dismiss. (June 25,

2019 Hearing at 9:11 a.m.). At the hearing, the Court addressed the IRS’s pending objection to

Mr. Cole’s Third Amended Plan. (June 25, 2019 Hearing at 9:11 a.m.). Baker & Associates

explained that the proposed plan did not provide for full payment of the IRS’s claim, because Mr.

Cole continued to object to the amount claimed by the IRS in light of the OIC, which Mr. Cole

believed governed the dispute, and under which the IRS had allegedly defaulted. (June 25, 2019

Hearing at 9:12 a.m.). In response to the Trustee’s motion to dismiss, Baker & Associates

represented that it would file an amendment to Mr. Cole’s Third Amended Plan, which would

reflect Mr. Cole’s missed payments as set forth in the Trustee’s objection to confirmation. (June

25, 2019 Hearing at 9:14 a.m.).




9 / 31
       Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 10 of 38




          On July 18, 2019, Mr. Cole filed a Fourth Amended Plan and Amended Schedules. (See

ECF Nos. 95–96). That same day, Mr. Cole also filed seven separate objections to proofs of claim,

which included objections to claims No. 1 through No. 6, and a second objection to the IRS’s proof

of claim No. 10. (See ECF No. 97–103).

          On July 23, 2019, the Court held the continued hearing on the Trustee’s motion to dismiss.

(July 23, 2019 Hearing at 9:24 a.m.). At the hearing, the United States expressed its potential

issues with Mr. Cole’s Fourth Amended Plan in light of the fact that the proposed plan did not

provide what the IRS deemed to be the full amount of its claim. (July 23, 2019 Hearing at 9:24

a.m.). The United States notified the Court that in line with its statements at the hearing, it intended

to file further objections to the amended plan. (July 23, 2019 Hearing at 9:24 a.m.). The Court,

expressing its desire to bring the case to its conclusion either in the form of a confirmation or a

dismissal of the case, continued the confirmation/dismissal hearing to August 21, 2019, at which

it would also take up Mr. Cole’s additional proof of claim objections. (July 23, 2019 Hearing at

9:25 a.m.).

          On July 26, 2019, the Chapter 13 Trustee filed a third Amended Motion to Dismiss Mr.

Cole’s case in light of the Chapter 13 case’s “unreasonable delay that is prejudicial to the

Creditors.” (See ECF No. 108). In its Fee Application, Baker & Associates describes the issue at

the time as follows:

          The debtor had a BMW in his plan. Counsel had to address issues on the BMW.
          The vehicle was driven and paid for by a female friend. The Debtor was not making
          payments and did not use the BMW.

          The Debtor had an agreement with JB Hunt for driving. Counsel reviewed issues
          on the JB Hunt agreement, the income and alternatives by the Debtor. The Debtor
          was attempting to work directly so that he did not have a “middle” person taking
          commission.

(ECF No. 130-3 at 3).



10 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 11 of 38




          On July 30, 2019, the United States, on behalf of the IRS, filed a response to Mr. Cole’s

second objection to proof of claim No. 10. (See ECF No. 110).

          On August 9, 2019, Mr. Cole filed a Fifth Amended Plan along with Amended Schedules.

(See ECF Nos. 112; 113). The next day, the United States filed an objection to confirmation,

arguing that the Fifth Amended Plan: (i) was not feasible, (ii) was not proposed in good faith, and

(ii) did not satisfy 11 U.S.C. § 1324(b). (See ECF No. 113). Particularly, with regard to feasibility,

the United States noted that under the amended plan, Mr. Cole proposed to pay $25,000.00 through

a sale of his interest in the Wheeler Property. (ECF No. 113 at 2). However, the United States

contested Mr. Cole’s assertion under the plan, noting that its own “research show[ed] that the

Debtor sold all of his interest in the property in 2009. . . .” (ECF No. 113 at 2–3). Thus, there was

no interest to sell. Thereafter, the United States filed a supplemental objection, which stated that

“[a]fter conferring with counsel for the Debtor, the United States agrees that the plan proposed []

satisfies 11 U.S.C. § 1325(b),” but nonetheless maintained its objections as to feasibility and good

faith. (ECF No. 115 at 1).

          On August 21, 2019, the Court held a hearing to address: (i) Mr. Cole’s objections to proofs

of claim No. 1 through No. 6; (ii) the IRS’s objection to Mr. Cole’s Fifth Amended Plan; and

(ii) the Trustee’s third amended motion to dismiss. (August 21, 2019 Hearing at 10:01 a.m.). At

the hearing, the Court first addressed the issue of ownership of the Wheeler Property after Baker

& Associates indicated it would be filing a motion to sell the Wheeler Property to resolve the

United States’ objection to confirmation. 5 (August 21, 2019 Hearing at 10:03 a.m.). Mr. Cole,


5
    Baker & Associates describes the issues and work on the Wheeler Property as follows:

          Counsel had multiple communications with debtor regarding sale of the other property.
          Counsel review[ed] documents regarding the sale and the ownership of the property.
          Counsel prepared an emergency motion to sell the Wheeler Property.



11 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 12 of 38




who was present at the hearing, claimed that he owned a 20% interest in the Wheeler Property.

(August 21, 2019 Hearing at 10:03 a.m.). When questioned about the other owners and their

interests in the property, Mr. Cole assured the Court that the other owners were in agreement as to

the Wheeler Property’s sale. (August 21, 2019 Hearing at 10:03 a.m.). Mr. Cole estimated that

he would be able to bring into the bankruptcy estate approximately $25,000.00 in sale proceeds.

(August 21, 2019 Hearing at 10:04 a.m.). In light of Mr. Cole’s assertions, Baker & Associates

requested a continuance on both the IRS’s objection to confirmation and the Trustee’s motion to

dismiss until October—time which would allow for the sale of the Wheeler Property. (August 21,

2019 Hearing at 10:05 a.m.). The Trustee did not oppose the continuance. (August 21, 2019

Hearing at 10:06 a.m.). Moreover, in reliance on Mr. Cole’s claims that the Wheeler Property

could be sold during this time, the United States also agreed to continue the hearing on its

objection. (August 21, 2019 Hearing at 10:06 a.m.).

          In light of the “dramatic progress” in the case—progress which the Trustee agreed had

been made—the Court reset the hearing on the Trustee’s motion to dismiss to October 11, 2019.

(See ECF No. 119). Moreover, the Court granted Mr. Cole’s objection to proofs of claims No. 1

to 6. (See ECF Nos. 117). In its Fee Application, Baker & Associates qualifies the Court’s finding

as notable and highly beneficial to Mr. Cole’s case. (See ECF No. 130-3 at 3 (“The disallowance

of these claims was very beneficial for the debtor’s chapter 13 plan. The elimination of the claims

directly reduced his payment amounts.”)). However, it is important to note that at the time of the

August 21, 2019 hearing, Mr. Cole had stopped making payments. (October 11, 2019 Hearing at



          The Debtor then discovered a deed on the Wheeler [P]roperty from the husband of the lady
          that had transferred the property to the debtor. The deed filed in August of 2019 took the
          property out of the name of the Debtor.

(ECF No. 130-3 at 3).


12 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 13 of 38




11:34–11:39 a.m. (opposing a continuance in light of the fact that Mr. Cole had not made payments

since July 23, 2019)). Therefore, a reduction in claims arguably was not beneficial to Mr. Cole’s

case when no payments were being made to the Trustee.

          On October 3, 2019, the Trustee filed a fourth amended motion to dismiss. (See ECF No.

125). The Trustee’s motion to dismiss was similar to its previous filings and largely based upon

Mr. Cole’s failure to make payments pursuant to 11 U.S.C. § 1326(a)(1) and “unreasonable delay

that is prejudicial to the Creditors.” (ECF No. 125 at 1).

          On October 11, 2019, the Court held the previously continued hearing on the Trustee’s

fourth amended motion to dismiss. (October 11, 2019 Hearing at 11:30 a.m.). At the time of the

hearing Mr. Cole was not employed, and therefore was not making payments under the proposed

plan. Mr. Cole, through Baker & Associates, requested additional time to allow him to return to

his previous employment, testifying that substantial health issues had precluded his ability to return

and preform work. (October 11, 2019 Hearing at 11:34–11:39 a.m.); (see ECF No. 130-3 at 3

(“The debtor had health issues and was prevented from working. Without work, the debtor did

not have income to make his chapter 13 plan payments.”)). Both the Trustee and the United States

opposed Mr. Cole’s requested continuance, noting that Mr. Cole had not made payments since

July 23, 2019 and the required amount of those payments had increased significantly since the start

of Mr. Cole’s case. (October 11, 2019 Hearing at 11:32 a.m.). The Trustee argued that the

increased payments indicated that Mr. Cole would continue to be unable to make any payments

under the proposed plan. (October 11, 2019 Hearing at 11:32 a.m.); (see ECF No. 130-3 at 3 (“The

Debtor had not made payments. The ownership of the other property had additional issues that

were discovered regarding the ownership.”)).




13 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 14 of 38




          Moreover, on cross examination, Mr. Cole confirmed that the Wheeler Property had not

yet been sold as of the date of the hearing. (October 11, 2019 Hearing at 11:56 a.m.). Failure to

sell the Wheeler Property stemmed from the same issue discussed in previous hearings—that the

ownership of the property remained under question. (October 11, 2019 Hearing at 11:56 a.m.–

12:02 p.m.). At the conclusion of the hearing, the Court dismissed Mr. Cole’s case without

prejudice, citing Mr. Cole’s substantial delinquency in payments and his failure to show good

cause as to any further extension. (October 11, 2019 Hearing at 12:05 p.m.).

          On October 30, 2019, Baker & Associates filed the fee application that is now before the

Court. (See ECF No. 130). Baker & Associates seeks Court approval of $40,670.84 in attorney’s

fees and expenses, stemming from work on Mr. Cole’s Chapter 13 bankruptcy case. 6 (ECF No.

130-1 at 1). On January 7, 2020, the Court held a hearing on Baker & Associates’ Fee Application.

(January 7, 2020 Hearing at 1:42 p.m.). At the hearing, Baker & Associates listed the continuous

issues that occurred in Mr. Cole’s case, such as the substantial home arrearages, the disputed

ownership of the Wheeler Property, the personal injury suit, and Mr. Cole’s objection to the IRS’s

proof of claim No. 10, all of which precluded confirmation of a plan in Mr. Cole’s case. (January

7, 2020 Hearing at 1:42–1:46 p.m.). Baker & Associates further highlighted its work and success

on the six proof of claims, which “would have had an impact” under Mr. Cole’s plan had a plan

been confirmed. (January 7, 2020 Hearing at 1:46 p.m.). The Court noted that although the case

was “short-lived”, the attorney’s fees requested were substantial. (January 7, 2020 Hearing at 1:47

p.m.). The Court, however, acknowledged that the case was “difficult” and agreed that Baker &

Associates’ work on Mr. Cole’s case was clearly worth the $16,000.00 currently held by the




6
    This amount includes the $800.00 previously paid by Mr. Cole. (ECF No. 130-1 at 1).


14 / 31
        Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 15 of 38




Trustee, but likely would not reach the $40,000.00 requested under Baker & Associates’ Fee

Application. (January 7, 2020 Hearing at 1:49 p.m.).

                                            Jurisdiction

          The District Court has jurisdiction over this proceeding under 28 U.S.C § 1334(a). This is

a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (C), and (O). Pursuant to 28 U.S.C.

§ 157(a), this proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                              Analysis

   I.        Professionals Employed by the Estate

          The appropriate compensation for professionals employed by the estate is determined by

examining three tests which together allow the court to determine the proper amount of attorney’s

fees earned in each case: the lodestar method, 11 U.S.C. § 330(a)(3), and the Johnson factors.

CRG Partners Grp., LLC v. Neary (In re Pilgrim’s Pride Corp.), 690 F.3d 650, 656 (5th Cir. 2012)

(“Following the Bankruptcy Code’s enactment, we made clear that lodestar, Johnson factors, and

§ 330 coalesced to form the framework that regulates the compensation of professional employed

by the bankruptcy estate.”).

                                          Lodestar Method

          The Fifth Circuit has traditionally used the lodestar method to calculate reasonable

attorney’s fees under § 330. Cahill v. Walker & Patterson, P.C., (In re Cahill), 428 F.3d 536, 539

(5th Cir. 2005). A court determines the amount of compensation through the lodestar method by

multiplying the number of hours an attorney would reasonably spend for the same type of work

by the prevailing hourly rate in the community. Id.; see Lopez v. Portfolio Rec. Assoc. (In re

Lopez), 576 B.R. 84, 92 (Bankr. S.D. Tex. 2017) (citing In re Rodriguez, 517 B.R. 724, 730 (Bankr.

S.D. Tex. 2014)). However, the lodestar method also allows discretion to adjust the lodestar




15 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 16 of 38




amount upwards or downwards based on its assessment of the Johnson factors and 11 U.S.C §

330. In re Pilgrim’s Pride, 690 F.3d at 656; In re Lopez, 576 B.R. at 94.

                                         11 U.S.C § 330(a)(3)

          Section 330(a)(3) explicitly provides for reasonable compensation to debtors’ attorneys

“for representing the interest of the debtor in connection with the bankruptcy case.” In re Chapter

13 Fee Applications, No. Misc. 06-00305, 2006 WL 2850115, at *2 (Bankr. S.D. Tex. Oct. 3,

2006).     “This authority includes the discretion, upon motion or sua sponte, to award a

compensation that is less than the amount requested.” In re Cahill, 428 F.3d at 539. The amount

of reasonable compensation awarded to professionals is determined by examining all relevant

factors including:

          (A) the time spent on such services;

          (B) the rates charged for such services;

          (C) whether the services were necessary to the administration of, or beneficial at
          the time at which the service was rendered toward the completion of, a case under
          this title;

          (D) whether the services performed within a reasonable amount of time
          commensurate with the complexity, importance, and nature of the problem, issue,
          or task addressed;

          (E) with respect to a professional person, whether the person is board certified or
          otherwise has demonstrated skill and experience in the bankruptcy field; and

          (F) whether the compensation is reasonable based on the customary compensation
          charged by comparably skilled practitioners in cases other than cases under this
          title.

11 U.S.C. § 330(a)(3). The use of the word “including” in § 330(a)(3) indicates that the list is not

exhaustive. In re Chapter 13 Fee Applications, 2006 WL 2850115 at *2; see In re Pilgrim’s Pride

Corp., 690 F.3d at 656. “Indeed, § 330(a)(3) mandates consideration of all relevant factors.” In

re Chapter 13 Fee Applications, 2006 WL 2850115 at * 2 (emphasis in original). These factors



16 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 17 of 38




generally include the twelve Johnson factors. Id.; see In re Pilgrim’s Pride Corp., 690 F.3d at 656

(citing In re Lan Assocs. XI, L.P., 192 F.3d 109, 123 (3d Cir. 1999) for the proposition that “in

spite of the factors enumerated in § 330, many courts continue to employ the twelve factors set

forth in Johnson”).

                                        The Johnson Factors

          The Johnson factors enumerate twelve considerations which determine whether requested

fees are reasonable or not. The twelve factors are:

             (1) The time and labor required; (2) The novelty and difficulty of the questions;
             (3) The skill requisite to perform the legal service properly; (4) The preclusion
             of other employment by the attorney due to acceptance of the case; (5) The
             customary fee; (6) Whether the fee is fixed or contingent; (7) Time limitations
             imposed by the client or other circumstances; (8) The amount involved and the
             results obtained; (9) The experience, reputation, and ability of the attorneys;
             (10) The “undesirability” of the case; (11) The nature and length of the
             professional relationship with the client; and (12) Awards in similar cases.

Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). “While the

bankruptcy court has considerable discretion in applying these factors, it must explain the weight

given to each factor it considers and how each factor affects its award.” In re Cahill, 428 F.3d at

540 (internal citations omitted).

          Under this framework, bankruptcy courts must first calculate the amount of the lodestar.

In re Pilgrim’s Pride, 690 F.3d at 656. “After doing so, bankruptcy courts then may adjust the

lodestar up or down based on the factors contained in § 330 and their consideration of the twelve

factors listed in Johnson.” Id. (internal quotations omitted). In Pilgrim’s Pride, the Fifth Circuit

emphasized that bankruptcy courts have “considerable discretion when determining whether an

upward or downward adjustment of the lodestar is warranted.” 690 F.3d at 656. At the same time,

however, the Fifth Circuit cautioned bankruptcy courts with the following:




17 / 31
         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 18 of 38




          However, as we held in Fender, bankruptcy courts must remain mindful that four
          of the Johnson factors—the novelty and complexity of the issues, the special skill
          and experience of counsel, the quality of the representation, and the results obtained
          from the litigation—are presumably fully reflected in the lodestar amount.
          Accordingly, those four Johnson factors may only form the basis for an upwardly
          adjusted fee in rare and exceptional circumstances: although upward adjustments
          of the lodestar figure based on these four factors are still permissible, such
          modifications are proper only in certain rare and exceptional cases supported by
          both specific evidence on the record and detailed findings by the lower courts.

In re Pilgrim’s Pride, 690 F.3d at 656 (internal citations omitted) (internal quotations omitted).

Moreover, “preclusion from other employment is also frequently subsumed in the lodestar

method.” In re Lopez, 576 B.R. at 94.

   II.       Lodestar Method

          Baker & Associates’ Fee Application describes in detail the work performed on Mr. Cole’s

case. (See ECF Nos. 130-4; 130-5); (see also Appendix A). Baker & Associates’ Fee Application

also includes detailed time records on the work performed, hours spent, and the hourly rate charged

for those services. (See ECF Nos. 130-4; 130-5). “Reasonable hourly rates are to be calculated

according to the prevailing market rates in the relevant community.” In re Lopez, 576 B.R. at 93.

Therefore, in determining whether the rates charged are reasonable, this Court looks to rates

charged in other chapter 13 cases in the Southern District of Texas.

          Through its Fee Application, Baker & Associates requests a total of $40,670.84 in fees and

expenses for services provided. (See ECF No. 130; 130-1). Those fees and expenses are made up

of the following: (i) $32,075.50 in professional fees, accounting for 91.7 hours; (ii) $8,130.00 in

paraprofessional fees, accounting for 63.8 hours, (iii) $465.34 in reimbursable expenses; (iv)

$800.00 already paid to Baker & Associates pursuant to an agreement with Mr. Cole. (See ECF

No. 130). Moreover, the following rates, among ten different people, were applied for work

conducted on Mr. Cole’s chapter 13 case:




18 / 31
       Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 19 of 38




                        Attorney/Paralegal                         Rate
                           Kapp, Sonya L                          $365.00
                        Lopez-Pagan, Nikie                        $325.00

                            Lila, Yesenia                         $100.00

                         Wright, Katherine                        $125.00

                        Chandler, Tammy J                         $125.00
                            Baker, Reese                          $375.00
                            Wright, Dee                           $125.00
                          Taylor, Susanne                         $150.00
                           Cruz, Alfredo                          $150.00
                            Rose, Karen                           $350.00


(ECF Nos. 130-4; 130-5). The Court finds that the rates charged do not exceed, or are similar to,

those customarily charged in chapter 13 bankruptcy cases in the Southern District of Texas. In re

Ahmadi, No. 17-34134, 2018 WL 6523094, at *4 (Bankr. S.D. Tex. Dec. 10, 2018) (finding similar

fees reasonable).

          “In addition to appropriate rates, courts must also determine the reasonableness of the hours

requested.” In re Lopez, 576 B.R. at 93. Baker & Associates’ time records account for 155.5

hours of work on Mr. Cole’s case—91.7 of which were conducted by professionals. “The burden

is on the party seeking payment of attorney’s fees to show that the hours requested are reasonable.”

Id. Counsel may meet this burden by providing “contemporaneous billing records or other

sufficient documentation” as Baker & Associates has done here. Id.; (see ECF Nos. 130-4; 130-

5).   “Even with such documentation, however, courts may find the hours expended to be

unreasonable under a variety of circumstances:” such as where billing records show amounts

charged for: “(i) hours spent on issues in which the attorneys did not prevail; (2) travel time;



19 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 20 of 38




(3) lumped and vague entries; and (4) interoffice communications.” In re Lopez, 576 B.R. at 93

(citations omitted).

          As noted above, the Court acknowledges that Mr. Cole’s chapter 13 case presented some

difficult issues, and therefore merited more work than the average chapter 13 case. The Court

finds, however, that Baker & Associates’ billing records contain time entries reflecting instances

in which the hours expended appear unreasonable, duplicative or excessive, making reduction of

attorney’s fees appropriate in this case.

   A. Billing Judgment

          In presenting a request for fees, a party should demonstrate billing judgment. Saizan v.

Delta Concrete Prod. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006). Billing judgment should be

evident from the attorneys’ invoices offered in support of the requested fees and “charges for

duplicative, excessive, or inadequately documented work should be excluded.” In re Mud King.

Prod., 525 B.R. 43, 56 (Bankr. S.D. Tex. 2015) (excluding time for entries that were “block-billed,

vague, and uninformative” or containing “duplicate entries and excessive time”). Notably, the

Fifth Circuit upheld a bankruptcy determination reducing fees where “attorneys duplicated each

other’s efforts in preparing the case” and “billed hours for bringing each other up to speed on work

begun by the other.” In re Cahill, 428 F.3d at 539; see In re King, 350 B.R. 327, 333 (Bankr. S.D.

Tex. 2006).

                             Duplicate, Excessive, and/or Vague Entries

          The Court recognizes that Mr. Cole’s chapter 13 case was unique in that it presented some

difficult issues throughout its course, including Mr. Cole’s objection to the IRS’s proof of claim.

(ECF No. 130-3 at 2). In fact, the dispute between Mr. Cole and the IRS persisted throughout the

entirety of Mr. Cole’s case and was the subject of a Memorandum Opinion by this Court. (See




20 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 21 of 38




ECF Nos. 41, 84–85, 128). Therefore, it is unsurprising that Baker & Associates’ records reflect

a substantial amount of entries dedicated to the IRS issue. (See Appendix A). However, it is

important to note that the issue with the IRS was never resolved, and further contributed to the

dismissal of Mr. Cole’s case prior to confirmation of any plan. (See October 11, 2019 Hearing at

11:32 a.m. (dismissing the case in part because the Wheeler Property had not been sold and

therefore no sales proceeds were available to resolve the IRS’s proof of claim against Mr. Cole)).

          Here, the Fee Application contains an extensive amount of entries where work on the IRS

issue, along with other objections to confirmation and small miscellaneous work, appears

unnecessary, duplicate, excessive, vague and/or redundant:

    Date                        Description                   Atty   Hrs      Rate        Total

 12/10/2018      issues in case on IRS, payments             RB      0.20   $375.00     $75.00
 12/10/2018      review document received by client from NPL         0.40   $325.00     $130.00
                 the IRS and claim filed (.2); conference
                 regarding amendments and confirmation
                 hearing (.2)
 12/11/2018      review of IRS tax issues and offer in RB            0.50   $375.00     $187.50
                 compromise, appears to be paid, call to IRS

 12/11/2018      review of IRS tax issues and offer in SLK           0.50   $365.00     $182.50
                 compromise, appears to be paid, call to IRS

 12/13/2018      issues with offer and compromise with IRS, RB       0.30   $375.00     $112.50
                 objection to IRS claim
 12/13/2018      telephone conference with client regarding NPL      0.40   $325.00     $130.00
                 IRS claim and amendments for
                 confirmation hearing (.3); emails regarding
                 IRS claim and confirmation hearing (.1)
 12/13/2018      continued review of proof of claims, ST             1.80   $150.00     $270.00
                 objections to confirmation, last plan filed,
                 schedules, offer and compromise, timely
                 filing of tax returns, timely payments, and
                 trustee payments (.5); corrections to
                 amended plan (.2); prepared amended
                 schedules A, B, C, I, and J (.4); prepared
                 response to motion to dismiss (.2);
                 communications with client regarding


21 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 22 of 38




               financial management course, amendments,
               offer and compromise, timely filing of tax
               returns, timely payments, income, and
               expenses (.5)
 12/13/2018    phone conferences with IRS regarding offer ST        0.40     $150.00   $60.00
               and compromise, amounts owed, timely
               payments, timely filing of tax returns,
               default, and completion of chapter 13
 2/26/2019     brief of IRS, issues in case               RB        0.30     $375.00   $112.50
 2/27/2019     review background regarding objection to KR          4.40     $350.00   $1,540.0
               IRS claim (1.1); research regarding
                                                                                       0
               bankruptcy status of offers in compromise
               (1); draft brief in support of objection to IRS
               claim (2.3)
 2/28/2019     review of exhibits for brief                    ST   0.20     $150.00   $30.00
 2/28/2019     review, finalize brief with exhibits, file     RB    0.90     $375.00   $337.50
               brief with exhibits
 3/5/2019      continued review of hearing notes, brief       ST    0.50     $150.00   $75.00
               filed by IRS, extension to file tax return,
               extensions for payment, trustee payments,
               possible amended plan
 3/5/2019      review of issues on income tax payments,       RB    0.40     $375.00   $150.00
               amounts due under offer in compromise
 3/6/2019      research regarding breach of OIC (1.8);        KR    5.60     $350.00   $1,960.0
               research regarding statute of limitations on
                                                                                       0
               tax collection (.7); research and
               communication regarding same (.9); draft
               response to IRS brief (2.2)
 3/18/2019     review of entire case, most recently filed     SLK   3.30     $365.00   $1,204.5
               plan, trustee pay history and all notes &
                                                                                       0
               docket entries from previous hearings in
               preparation for confirmation hearing (1);
               review of all information, documentation,
               exhibit, briefs regarding objection to IRS
               claim (1.5); preparation for inducing
               testimony and making argument on IRS
               issue (.8)
 3/18/2019     issues with offer in compromise, surrender     RB    0.70     $375.00   $262.50
               of property, amendments to plan, possible
               amendments for IRS (.3) review of issues
               with plan, complete and file reply brief on
               IRS issues (.4)

(See Appendix A, entries 20, 24–27, 30–31, 77, 79–81, 83, 85, 87, 92, 96).



22 / 31
       Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 23 of 38




          These entries are only a sliver of the entries dealing with the IRS’s issue in the billing

records. They reflect Baker & Associates’ inefficiency in approaching and resolving the issue.

Specifically, the entries set forth above show that the work completed on the IRS issue—including

research, review, briefing, filing, preparation for hearings, and both external and internal

communications—was performed by approximately four attorneys and one paralegal. 7 That the

work performed on an issue was done by various attorneys, does not in and of itself present a

problem.      In this case, however, dividing the work among this many professionals and

paraprofessionals, resulted in a large amount of unnecessary and duplicate work, and consequently,

a large amount of fees. (Compare Appendix A, entry 79 (noting review and research on Offer in

Compromise background by Karen Rose), and Appendix A, entry 92 (charging for review of the

entire case, including preparation on the IRS issue), with Appendix A entry 96 (providing for

further review and preparation of the same IRS issue by Reese Baker)).

          The record is devoid of any evidence explaining why such division of labor was necessary.

C.f. In re King, 350 B.R. at 333 (allowing fees where “Baker worked efficiently by having only

one attorney perform each legal task for the Debtor” even when the case presented difficulties).

Moreover, it is beyond this Court’s understanding as to why an attorney would need to review the

entire case, with a particular focus on the IRS issue, where there were already three other attorneys

working on that same issue from its inception. (Compare Appendix A, entry 20 (noting research

by Reese Baker commenced on December 10, 2018), and Appendix A entry 79 (providing for

review of IRS claim background, research and briefing on the same by Karen Rose in February

2019); with Appendix A, entry 92 (charging for review of the entire case, including preparation of



7
 The Fee Application does not distinguish between attorneys and paralegals. Rather, each person is solely
referred to by their name. The Court makes this assumption, however, based on the rate charged in the Fee
Application. (See ECF No. 130).


23 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 24 of 38




the IRS issue by Sonya L. Kapp on March 18, 2019)). The division of labor in this case may have

been initiated for a proper purpose, but a review of Baker & Associates’ billing records

demonstrates that it ultimately resulted in inefficient and duplicate work.

          Additionally, various entries are redundant, unnecessary, or provide for the same work

twice. For example, entries 25 and 26 in Appendix A provide for the following: “review of IRS

tax issues and offer in compromise, appears to be paid, call to IRS”, but indicate that one entry

was completed by Reese Baker and another by Sonya Kapp on the same day, charging a total of

$370.00 for the same task. This, similarly, is highly inefficient and unnecessary on an already

difficult case. C.f. In re King, 350 B.R. at 333 (“Whenever possible, Baker delegated work not

requiring an attorney to a legal assistant, who charged a lower hourly rate.”). Moreover, a

substantial amount of entries are vague:

    Date                         Description                  Atty    Hrs      Rate      Total
 12/10/2018 issues in case on IRS, payments                   RB     0.20     $375.00   $75.00
 12/12/2018 email         regarding      amendments     and NPL      0.10     $325.00   $32.50
                 upcoming confirmation hearing
 2/26/2019       brief of IRS, issues in case                 RB     0.30     $375.00   $112.50
 2/28/2019       review of exhibits for brief                 ST     0.20     $150.00   $30.00
 4/8/2019        review of supplemental brief                 ST     0.20     $150.00   $30.00
 4/9/2019        finalize and brief                           RB     0.40     $375.00   $150.00
 7/24/2019       issues with plan and IRS                     RB     0.10     $375.00   $37.50
 9/5/2019        not working, issues on property sale         RB     0.30     $375.00   $112.50

(Appendix A, entries 20, 27 77, 113, 183, 216)

          When seeking attorney’s fees, the movant bears the burden of demonstrating that it

exercised appropriate billing judgment. Saizan, 448 F.3d at 799. Billing judgment requires

documentation of the hours charged and of the hours written off as unproductive, excessive or



24 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 25 of 38




redundant. Id. The proper remedy for omitting evidence of billing judgment does not include a

denial of fees but, rather, a reduction of the award by a percentage intended to substitute for the

exercise of billing judgment. Id.

          The Court notes that in “writing off” some amounts, Baker & Associates exercised some

billing judgment. (See Appendix A, entries 19, 56, 61, 60, 76, 90, 103, 134, 224, 226, 228–29,

231). However, in failing to exclude or reduce amounts for entries that reflected substantial

duplicate work, and entries which were vague, excessive, redundant and unnecessary, Baker &

Associates failed to demonstrate complete billing judgment. Baker & Associates’ inefficiency

increased its fees substantially, and such should have been remedied appropriately.

          Accordingly, the Court will apply a 25% reduction for entries which exhibit unnecessary

duplication of work, excessive work, and those which are vague and/or redundant. See In re Lopez,

576 B.R. at 102 (reducing time entries by 25% for entries which were vague and excessive).

                                     Interoffice Communications

          Fees for interoffice communications are allowed provided that there are “not an inordinate

number of interoffice conferences, and so long as multiple attorneys do not bill for the same

conference.” In re Lopez, 576 B.R. at 103 (citing In re Rodriguez, 517 B.R. at 736). “The evidence

needs to demonstrate that the interoffice conference was reasonable and necessary for the case, but

does not require a detailed explanation.” In re Lopez, 576 B.R. at 103 (citations omitted).

          Within Baker & Associates’ billing records, there are various entries, which although are

marked as a “communications” do not provide to whom the communication was made:

    Date                         Description                    Atty    Hrs    Rate       Total

 9/12/2018      meeting regarding scheduling of lease debt NPL          0.30   $325.00    $97.50
                and arrearage paid through plan




25 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 26 of 38




 12/12/201      email regarding amendments and upcoming NPL           0.10    $325.00    $32.50
                confirmation hearing
 8
 1/15/2019      email regarding IRS claim objection hearing    NPL    0.10    $325.00    $32.50
 1/22/2019      communications on exhibit books for hearing;   KW     0.50    $125.00    $62.50
                prepared exhibit books for hearing
 4/9/2019       communications to attorney for IRS regarding   ST     0.10    $150.00    $112.50
                supplemental brief
 6/13/2019      communication regarding treatment of           KR     1.60    $350.00    $560.00
                contingent tax claim in chapter 13 plan
 7/3/2019       communication regarding amendments to          NPL    .10     $325.00    $32.50
                plan

(Appendix A, entries 3, 27, 47, 60, 129, 150). The Court assumes that these communications were

a result of the division in labor as to the same issues in Mr. Cole’s chapter 13 case. Although the

number of hours for interoffice communications may not be inordinate, the Court finds that

deductions must be made to certain time entries in light of the entries’ vagueness and the lack of

explanation indicating why such are reasonable and necessary. See In re Lopez, 576 B.R. at 103

(“Apart from the time entries provided by Applicant, there is no evidence before this Court to

demonstrate that 1.5 hours was reasonable and necessary to discuss upcoming deadlines regarding

PRA’s motion for Leave.”); (see also Appendix A, entry 129, noting over an hour and a half to

discuss a contingent tax claim in the plan).

          Accordingly, the Court finds a 20% reduction appropriate for entries which provide for

interoffice communications that are vague and/or unreasonable. In re Lopez, 576 B.R. at 103.

                                      Adversary Proceeding

          Aside from the IRS issue, another large issue in Mr. Cole’s case was OTR Leasing’s

alleged repossession of Mr. Cole’s commercial truck, which he used for work at the time of his

bankruptcy filing. Early into his chapter 13 case, Mr. Cole initiated an adversary proceeding

against OTR Leasing, asserting claims for violation of the stay, contempt, and conversion based

on OTR’s alleged repossession of Mr. Cole’s commercial truck. (Case No. 18-03284; see ECF


26 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 27 of 38




No. 1). Consequently, a large amount of entries reflect work done by Baker & Associates on this

issue. (See ECF No. 130-5). The dispute revolved around whether the commercial truck had been

leased or purchased by Mr. Cole—with OTR arguing that the truck had been leased and Mr. Cole

opposing OTR’s assertion, claiming the truck had been purchased. (Case No. 18-03284; ECF Nos.

1; 4; 7). The initial hearing was scheduled for October 10, 2018 but was reset to October 16, 2018

in light of Mr. Cole’s inability to appear at the initial hearing. On October 16, 2018, the Court

denied Mr. Cole’s emergency motion for return of the truck. (Case No. 18-03248; see ECF No.

1). Subsequently, on December 7, 2018, Mr. Cole and OTR entered into a joint stipulation to

dismiss Mr. Cole’s complaint against OTR, which had the effect of closing the adversary

proceeding. (Case No. 18-03248; see ECF No. 18); see also (ECF No. 130-3 at 1 (“After further

review, the Debtor elected not to pursue the return of the truck.”)).

          Although Mr. Cole, did not prevail on the issue of turnover of the vehicle, the outcome was

not the product of the services performed by Baker & Associates. Rather, Baker & Associates

explains in its Fee Application that as a result of Mr. Cole’s election “not to pursue the return of

the truck,” Mr. Cole and OTR entered into a joint stipulation to dismiss Mr. Cole’s complaint

against OTR, which then closed the adversary proceeding. Section 330(4)(A) provides that:

          Except as provided in subparagraph (B), the court shall not allow compensation for—

              (i) unnecessary duplication of services; or

              (ii) services that were not—

                      (I)    reasonably likely to benefit the debtor’s estate; or

                      (II) necessary to the administration of the case.

11 U.S.C. § 330(4)(A). The services that Baker & Associates provided in seeking repossession of

Mr. Cole’s truck were not an unnecessary duplication of services as set forth in § 330(4)(A)(i).




27 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 28 of 38




Rather in reviewing files, contacting the creditor, and initiating the adversary proceeding against

OTR Leasing, Baker & Associates’ sought to recover Mr. Cole’s main source of income, which is

necessary for the administration of the estate because without income, Mr. Cole would have been

unable to make payments. Moreover, the initiation of the adversary proceeding, and subsequent

work performed in such case, was reasonably likely to benefit the estate because it brought Mr.

Cole closer to his objective of recovering his commercial truck, thereby making a living.

Accordingly, Baker & Associates may recover for the time spent attempting to recover the

commercial truck.

                                           Wheeler Property

          The third biggest issue present throughout Mr. Cole’s case involved the Wheeler Property.

Throughout his bankruptcy, Mr. Cole claimed an interest in the Wheeler Property, based on an

alleged agreement between Mr. Cole and the co-owner of the property. (ECF No. 130-3 at 1). In

reliance on Mr. Cole’s purported ownership interest, Baker & Associates filed a Fifth Amended

Plan on August 9, 2019. (ECF Nos. 112; 113). Under the amended plan, Mr. Cole proposed to

bring into the bankruptcy estate approximately $25,000.00 through the sale of his interest in the

Wheeler Property. (ECF No. 113 at 2). On August 20, 2019, however, the United States filed an

objection to confirmation, arguing that the Fifth Amended Plan: (i) was not feasible, (ii) was not

proposed in good faith, and (ii) did not satisfy 11 U.S.C. § 1324(b). (See ECF No. 113). The

United States claimed that, based on their own research, Mr. Cole had sold all of his interest in the

Wheeler Property in 2009. (ECF No. 113 at 2–3).

          On August 21, 2019, the Court held a hearing to address: (i) Mr. Cole’s objections to proofs

of claim No. 1 through No. 6; (ii) the IRS’s objection to Mr. Cole’s Fifth Amended Plan, and

(ii) the Trustee’s third amended motion to dismiss. (August 21, 2019 Hearing at 10:01 a.m.). Mr.




28 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 29 of 38




Cole, who was present at the hearing, maintained that he owned a 20% interest in the Wheeler

Property, and that the co-owners were in agreement as to the Wheeler Property’s sale. (August

21, 2019 Hearing at 10:03 a.m.). Mr. Cole estimated that he would receive $25,000.00 in sale

proceeds, which would then resolve both the Trustee’s objection and the IRS’s proof of claim

against him under the current proposed amended plan. (August 21, 2019 Hearing at 10:04 a.m.).

In light of Mr. Cole’s assertions, Baker & Associates requested a continuance on both the IRS’s

objection to confirmation and the Trustee’s motion to dismiss until October—time which would

allow for the sale of the Wheeler Property. (August 21, 2019 Hearing at 10:05 a.m.). In reliance

on Mr. Cole’s claims that the Wheeler Property could be sold during this time, the United States

agreed to continue the hearing on its objection. (August 21, 2019 Hearing at 10:06 a.m.).

          On October 11, 2019, the Court held the previously continued hearing on the Trustee’s

amended motion to dismiss, and the IRS’s objection. (October 11, 2019 Hearing at 11:30 a.m.).

Not only had the Wheeler Property not sold at the time of the hearing, precluding any ability to

satisfy the IRS’s claim through sale proceeds, but Mr. Cole had failed to make any payments to

the Trustee since July 23, 2019. (see ECF No. 130-3 at 3 (“The Debtor had not made payments.

The ownership of the other property had additional issues that were discovered regarding the

ownership.”)). At the conclusion of the hearing, the Court dismissed Mr. Cole’s case without

prejudice, citing Mr. Cole’s substantial delinquency in payments and his failure to show good

cause as to any further extension. (October 11, 2019 Hearing at 12:05 p.m.).

          It appears that counsel invested a huge amount of time, without investigating the merits of

Mr. Cole’s Wheeler Property claims. This additional time should not have been spent and would

have been unnecessary had the allegations been properly reviewed.




29 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 30 of 38




          “Counsel for a debtor or debtor in possession will not be compensated for time spent in

preparation of a plan which has no realistic hope of confirmation.” In re Phillips, 291 B.R. 72, 82

(Bankr. S.D. Tex. 2003). The issue of ownership as to the Wheeler Property was questionable

prior to Baker & Associates’ filing of Mr. Cole’s Fifth Amended Complaint. In fact, Baker &

Associates’ billing records show a substantial amount of work simply in attempting to determine

whether in fact Mr. Cole owned any interest in the Wheeler Property at all. Therefore, it should

have been apparent to Baker & Associates that relying on the Wheeler Property for a successful

plan was not reasonable. Requesting a continuance in order to conduct a sale on property for which

there was no clear ownership, further prolonging and complicating Mr. Cole’s case was not

reasonable under the circumstances.

          “Benefit” as described by Collier on Bankruptcy, “is determined in the context of whether

the services promote the successful completion of a chapter 13 plan:”

          Services that benefit the debtor in connection with the case are services that
          facilitate the successful completion of the debtor’s plan.

5 COLLIER ON BANKRUPTCY ¶ 330.04[1][b][v] (Richard Levin & Henry J. Sommer eds., 15th ed.).

Without a realistic proposed plan, Baker & Associates cannot reasonably show that it provided a

benefit through its work on the Wheeler Property. See In re Ahmadi, No. 17-34134, 2018 WL

6523094, at *5 (Bankr. S.D. Tex. Dec. 10, 2018) (“Accordingly, Baker’s choice to base all of

Ahmadi’s proposed plans on Ahmadi’s successful recovery against Glenvest predictably failed to

render a beneficial service to the estate as required by § 330(a)(3)(C).”). Accordingly, the Court

will reduce the fees incurred on the Wheeler Property issue by 20%.

   III.      Expenses

          Baker & Associates’ Fee Application also seeks to recover $465.34 in expenses. This

amount consists mostly of filings fees, as well as copies, mailings, and a credit report. Baker &



30 / 31
      Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 31 of 38




Associates is entitled to recover the full amount of the requested expenses. In re Ahmadi, 2018

WL 6523094, at *5.

                                      Conclusion

          The Court will issue a Order consistent with this Memorandum Opinion.


Signed: July 20, 2020

                                                   ____________________________________
                                                                 Marvin Isgur
                                                       United States Bankruptcy Judge




31 / 31
                                                     Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 32 of 38


                                                                                             Glossary                                                                                                Attorneys                                   Task Description
                         IOC/V       Interoffice communications, vague: reduced by 20 %                                                                                                   SLK    Kapp, Sonya L                   PrePCC            Pre-Petition Client Consultation
                          V&E        Vague and excessive, reduced by 25 %                                                                                                                 NPL    Lopez-Pagan, Nikie                SP                       Schedules, Plan
                           D         Duplicate work, reduced by 25 %                                                                                                                      YL     Lila, Yesenia                     TC                       Trustee Contact
                          L/V        Lumped and/or vague, reduced by 25%                                                                                                                  KW     Wright, Katherine               CM 341                 Creditors Meeting/341
                           R         Redundant work, reduced by 25%                                                                                                                       TJC    Chandler, Tammy J                OTC                 Objection to Confirmation
                           W         Wheeler claims, reduced by 20%                                                                                                                        RB    Baker, Reese                    PosPCC            Post-Petition Client Consultation
                          U/E        Unecessary and/or execessive, reduced by 25%                                                                                                         DW     Wright, Dee                     Amend.                      Amendments
                          ND         No deduction                                                                                                                                          ST    Taylor, Susanne                  CO/V               Claim Objections/Valuations
                           V         Vague, reduced by 25%                                                                                                                                GM     Martinez, Gabby                   CH                   Confirmation Hearing
                                                                                                                                                                                          AC     Cruz, Alfredo                     CC                      Creditor Contact
                                                                                                                                                                                          KR     Rose, Karen                    POC Rev.                Proof of Claim Review
                                                                                                                                                                                                                                  MTD                     Motion to Dismiss
                                                                                                                                                                                                                                S/R/Disp.          Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                                Fee Prep.            Fee Application Preparation
                                                                                                                                                                                                                                  Adv.                         Adversary

Entries     Date       Description                                                                 Detailed Description                                                                   Atty        Hours            Rate      Total      Allowed          Deducted              Reason

                                     initial consultation with potential client; discussed mortgage loan modification, lease to own truck and other debts, explained process and
  1       8/29/2018     PrePCC                                                                                                                                                            SLK          0.60           $365.00   $219.00     $219.00            $0.00                   ND
                                     necessity of office visit
  2       9/12/2018     PrePCC       meeting regarding scheduling of lease debt and arrearage paid through plan                                                                           NPL          0.30           $325.00    $97.50      $78.00           $19.50               IOC/V
  3       9/12/2018     PrePCC       meeting with client to review documents and case for filing                                                                                          YL           2.20           $100.00   $220.00     $220.00           $0.00                 ND
  4       9/14/2018       SP         reviewed schedules and plan; reviewed issues with lease agreement and lease terms in plan                                                            KW           0.70           $125.00    $87.50      $87.50           $0.00                 ND
                                     review and further draft schedules to the voluntary petition (.8); review voluntary petition, statement of financial affairs, means test, and plan
  5       9/14/2018     PrePCC                                                                                                                                                            NPL          2.30           $325.00   $747.50     $747.50            $0.00                   ND
                                     (.6); meeting with client regarding bankruptcy documents, case filing, and next steps (.9)
   6       9/14/2018    PrePCC       meeting with client to review documents and sign petition and other necessary documents                                                              YL           3.00           $100.00   $300.00     $300.00           $0.00                    ND
   7       9/15/2018      SP         prepared documents for filing; filed case; notice to creditors                                                                                       YL           0.50           $100.00    $50.00      $50.00           $0.00                    ND
   8       9/18/2018      SP         prepared and filed attorney disclosure                                                                                                               TJC          0.20           $125.00    $25.00      $25.00           $0.00                    ND
   9      10/17/2018      SP         amendment to plan, status of truck                                                                                                                   RB           0.20           $375.00    $75.00      $56.25           $18.75                   V
  10      10/23/2018      SP         review of plan, payments, car, house arrearages and other issues                                                                                     RB           0.40           $375.00   $150.00     $150.00           $0.00                    ND
  11      10/30/2018      TC         emailed copies of 2016 & 2017 tax returns to the trustee                                                                                             DW           0.10           $125.00    $12.50      $12.50           $0.00                    ND
  12       11/1/2018      SP         reviewed case and prepared notes for creditors meeting                                                                                               DW           0.50           $125.00    $62.50      $62.50           $0.00                    ND
                                     preparation and appearance at 341 meeting of creditors (1.7); meeting with client regarding trustee payments and continuation of adversary
  13      11/2/2018     CM 341                                                                                                                                                            NPL          2.00           $325.00   $650.00     $487.50           $162.50                  D
                                     proceeding (.3). This was the only 341 meeting scheduled for today.
  14       11/2/2018       SP        emails with attorney Jeffrey Todd regarding application for employment regarding personal injury case                                                NPL          0.20           $325.00    $65.00     $65.00            $0.00                    ND
  15      11/29/2018      OTC        review of objection to confirmation filed by mortgage company, mortgage payments, trustee payments, last plan filed, and schedules                   ST           0.30           $150.00    $45.00     $33.75            $11.25                   L/V
  16      12/5/2018     PosPCC       phone conference with client regarding unsecured claims, trustee payments, deadline to file claims, and financial management course                  ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
  17       12/6/2018    PosPCC       phone conference with client regarding upcoming confirmation hearing, possible dismissal of case, and amendments                                     ST           0.20           $150.00    $30.00     $30.00            $0.00                    ND
  18      12/10/2018    PosPCC       emailing debtor regarding the need to take the debtor education class and sending him all the information                                            GM           0.10            $0.00     $0.00      $0.00             $0.00                    N/A
  19      12/10/2018      SP         issues in case on IRS, payments                                                                                                                      RB           0.20           $375.00    $75.00     $56.25            $18.75                    V
                                     review of proof of claims, objection to confirmation, trustee payments, EFT, last plan filed, schedules, Motion to Dismiss, attorney fees, and
                                     creditor meeting notes (.5); review of release of lien on IRS, Offer and Compromise, and amounts owed (.5); prepared Amended Plan and
  20      12/10/2018       SP                                                                                                                                                             ST           1.70           $150.00   $255.00     $191.25           $63.75                   R
                                     Amended Schedules I and J (.5); phone conference with client regarding income, expenses, amounts owed to IRS, Offer and Compromise,
                                     and unsecured amounts (.2)
  21      12/10/2018    PosPCC       continued phone conference with client regarding amounts owed to IRS, Offer and Compromise, and unsecured amounts                                    ST           0.20           $150.00    $30.00     $22.50             $7.50                    R
  22      12/10/2018      TC         review of tax appraisals; communications with Ch 13 Trustee's Office regarding tax appraisals                                                        ST           0.30           $150.00    $45.00     $45.00             $0.00                   ND
  23      12/10/2018    PosPCC       review document received by client from the IRS and claim filed (.2); conference regarding amendments and confirmation hearing (.2)                  NPL          0.40           $325.00   $130.00     $104.00           $26.00                   R
  24      12/11/2018      SP         review of IRS tax issues and offer in compromise, appears to be paid, call to IRS                                                                     RB          0.50           $375.00   $187.50     $150.00           $37.50                 R
  25      12/11/2018      SP         review of IRS tax issues and offer in compromise, appears to be paid, call to IRS                                                                    SLK          0.50           $365.00   $182.50     $146.00           $36.50                 R
  26      12/12/2018    Amend.       email regarding amendments and upcoming confirmation hearing                                                                                         NPL          0.10           $325.00    $32.50      $26.00           $6.50                IOC/V
  27      12/13/2018     CO/V        issues with offer and compromise with IRS, objection to IRS claim                                                                                     RB          0.30           $375.00   $112.50      $84.38           $28.13                 V
                                     telephone conference with client regarding IRS claim and amendments for confirmation hearing (.3); emails regarding IRS claim and
  28      12/13/2018      CH                                                                                                                                                              NPL          0.40           $325.00   $130.00     $97.50            $32.50                   R
                                     confirmation hearing (.1)
                                     continued review of proof of claims, objections to confirmation, last plan filed, schedules, offer and compromise, timely filing of tax returns,
                                     timely payments, and trustee payments (.5); corrections to amended plan (.2); prepared amended schedules A, B, C, I, and J (.4); prepared
  29      12/13/2018       SP                                                                                                                                                             ST           1.80           $150.00   $270.00     $202.50           $67.50                   D
                                     response to motion to dismiss (.2); communications with client regarding financial management course, amendments, offer and compromise,
                                     timely filing of tax returns, timely payments, income, and expenses (.5)
                                     phone conferences with IRS regarding offer and compromise, amounts owed, timely payments, timely filing of tax returns, default, and
  30      12/13/2018     CO/V                                                                                                                                                             ST           0.40           $150.00    $60.00     $45.00            $15.00                   D
                                     completion of chapter 13
                                     communications with accountant regarding offer and compromise, accounts owed, timely payments, timely filing of tax returns, default and
  31      12/13/2018       CC                                                                                                                                                             ST           0.30           $150.00    $45.00     $33.75            $11.25                   D
                                     proof of claim filed by IRS
                                     multiple communications with client regarding amendments and objection to claim (.6), phone conference with client regarding unpaid 2017
                                     taxes, proof of payment, communications with IRS, and possible objection (.3), phone conferences with client regarding amendments,
  32      12/14/2018    PosPCC                                                                                                                                                            ST           1.40           $150.00   $210.00     $157.50           $52.50                   L/V
                                     communications with Harris County, property taxes, transfer of property into his name, possible surrender of property, and trustee payments
                                     (.5)
  33      12/14/2018     OTC         phone conference with attorney for Harris County regarding status of amendments and objection to confirmation                                        ST           0.10           $150.00    $15.00      $15.00           $0.00                    ND
  34      12/14/2018     CO/V        prepared objection to claim of IRS, unsworn declaration, and proposed order                                                                          ST           0.50           $150.00    $75.00      $56.25           $18.75                   D
  35      12/14/2018      CC         call to IRS regarding application of funds                                                                                                           ST           0.10           $150.00    $15.00      $11.25           $3.75                    D
  36      12/14/2020      SP         preparation for confirmation/dismissal hearing                                                                                                       ST           0.50           $150.00    $75.00      $60.00           $15.00                   V
  37      12/14/2018      CC         phone conference with Harris County regarding status of amended plan                                                                                 ST           0.10           $150.00    $15.00      $15.00           $0.00                    ND
  38      12/14/2018    Amend.       review proofs of claim filed in case (.2), review amended schedules A, B, C, I, J, plan, objection to claim filed by IRS (.6)                        NPL          0.80           $325.00   $260.00     $195.00           $65.00                    R
                                     redlining and electronic filing of amended plan and amended schedules A, B, C, I, and J (.3); electronic filing of objection to claim of IRS
  39      12/15/2018       SP                                                                                                                                                             ST           0.70           $150.00   $105.00     $78.75            $26.25                   R
                                     and all attachments and response to motion to dismiss (.2); continued preparation for confirmation/dismissal hearing (.2)
                                                     Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 33 of 38


                                                                                            Glossary                                                                                              Attorneys                                    Task Description
                         IOC/V       Interoffice communications, vague: reduced by 20 %                                                                                                SLK    Kapp, Sonya L                   PrePCC             Pre-Petition Client Consultation
                          V&E        Vague and excessive, reduced by 25 %                                                                                                              NPL    Lopez-Pagan, Nikie                SP                        Schedules, Plan
                           D         Duplicate work, reduced by 25 %                                                                                                                   YL     Lila, Yesenia                     TC                        Trustee Contact
                          L/V        Lumped and/or vague, reduced by 25%                                                                                                               KW     Wright, Katherine               CM 341                  Creditors Meeting/341
                           R         Redundant work, reduced by 25%                                                                                                                    TJC    Chandler, Tammy J                OTC                  Objection to Confirmation
                           W         Wheeler claims, reduced by 20%                                                                                                                     RB    Baker, Reese                    PosPCC             Post-Petition Client Consultation
                          U/E        Unecessary and/or execessive, reduced by 25%                                                                                                      DW     Wright, Dee                     Amend.                       Amendments
                          ND         No deduction                                                                                                                                       ST    Taylor, Susanne                  CO/V                Claim Objections/Valuations
                           V         Vague, reduced by 25%                                                                                                                             GM     Martinez, Gabby                   CH                    Confirmation Hearing
                                                                                                                                                                                       AC     Cruz, Alfredo                     CC                       Creditor Contact
                                                                                                                                                                                       KR     Rose, Karen                    POC Rev.                 Proof of Claim Review
                                                                                                                                                                                                                               MTD                      Motion to Dismiss
                                                                                                                                                                                                                             S/R/Disp.           Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                             Fee Prep.             Fee Application Preparation
                                                                                                                                                                                                                               Adv.                          Adversary

Entries     Date       Description                                                               Detailed Description                                                                  Atty        Hours            Rate      Total      Allowed           Deducted              Reason

                                     preparation and appearance at confirmation hearing (.8); meeting with client regarding property taxes claim, ad valorem tax reserve,
  40      12/17/2018      CH                                                                                                                                                           NPL          1.10           $325.00   $357.50     $268.13            $89.38                   R
                                     objection to IRS claim and trustee payments (.3)
  41      12/17/2018       SP        review of result of confirmation hearing and possible amendments                                                                                  ST           0.20           $150.00    $30.00      $22.50            $7.50                  V
  42      12/17/2018      CO/V       prepared and mailed objection to claim of the IRS to the IRS, the US Attorney, and the US Attorney General                                        KW           0.60           $125.00    $75.00      $60.00            $15.00                 R
  43      12/20/2018     Amend.      meeting regarding amendments and IRS objection                                                                                                    NPL          0.10           $325.00    $32.50      $26.00            $6.50                IOC/V
  44      12/21/2018    POC Rev.     review of proof of claim filed by Greater Southeast Management, possible objection, and last plan filed                                           ST           0.30           $150.00    $45.00      $45.00            $0.00                 ND
  45       1/4/2019        SP        email to special counsel on personal injury case regarding motion to approve settlement, debtor's plan and schedules                              NPL          0.30           $325.00    $97.50      $73.13            $24.38                 V
  46       1/15/2019      CO/V       email regarding IRS claim objection hearing                                                                                                       NPL          0.10           $325.00    $32.50      $26.00            $6.50                IOC/V
                                     review of proof of claims, objection to confirmation, trustee payments, status of e-pay, last plan filed, schedules, hearing notes, property
                                     taxes, and attorney fees (.5); communication with client regarding trustee payments, proof of payments, e-pay, instructions for e-pay, possible
  47      1/17/2019        SP                                                                                                                                                          ST           1.30           $150.00   $195.00     $146.25            $48.75                   D
                                     amendments, property taxes, reserve for property taxes, transfer of deed for mortgage, upcoming hearing, and attendance at hearing (.5);
                                     prepared amended plan (.3)
  48      1/17/2019     PosPCC       continued phone conference with client regarding proof of payment                                                                                 ST           0.10           $150.00    $15.00      $11.25             $3.75                   D
  49      1/18/2019       SP         review of motion to stay and order denying motion                                                                                                 ST           0.20           $150.00    $30.00      $22.50             $7.50                   V
                                     gathered, labeled, and redacted exhibits (.3); phone conference with client regarding exhibits, additional information needed, and upcoming
  50      1/21/2019      CO/V                                                                                                                                                          ST           0.70           $150.00   $105.00     $105.00             $0.00                   ND
                                     hearing (.2); prepared exhibit list (.2)
  51      1/21/2019     PosPCC       phone conference with client regarding extensions for income taxes, transfer of deed, and proof of payment                                        ST           0.20           $150.00    $30.00      $24.00            $6.00                     W
  52      1/21/2019      CO/V        electronic filing of exhibit/witness list; communications with IRS and counsel for IRS regarding exhibit/witness list and all exhibits            ST           0.40           $150.00    $60.00      $48.00            $12.00                    R
  53      1/21/2019       SP         prepared amended schedule F (.2), reviewed for accuracy and corrections to amended plan and amended schedule F (.2)                               ST           0.40           $150.00    $60.00      $48.00            $12.00                    D
  54      1/21/2019       SP         multiple searches for transfer of property                                                                                                        AC           0.20           $150.00    $30.00      $24.00            $6.00                     W
  55      1/21/2019       SP         redacted 2017 tax return                                                                                                                          KW           0.20            $0.00     $0.00       $0.00             $0.00                    N/A
                                     emails regarding motion to approve settlement to be fled by personal injury attorney (.3); emails and meeting regarding amended plan,
  56      1/21/2019     Amend.                                                                                                                                                         NPL          0.60           $325.00   $195.00     $146.25            $48.75                   D
                                     schedule F, and Harris County claim (.3)
                                     confirmation issues, tax issues, planning (.3); further review of issues for confirmation involving refusal of Harris County to allow change in
  57      1/21/2019        SP                                                                                                                                                          RB           0.50           $375.00   $187.50     $140.63            $46.88                   D
                                     ownership due to account not being current (.2)
  58      1/22/2019       SP         old medical pills, old proofs of claim requiring objections, disputing claims, planning for claims                                                RB           0.50           $375.00   $187.50     $140.63            $46.88                 D
  59      1/22/2019      CO/V        communications on exhibit books for hearing; prepared exhibit books for hearing                                                                   KW           0.50           $125.00    $62.50      $50.00            $12.50               IOC/V
  60      1/22/2019       SP         prepared exhibit books for court appearance; objections to claim form IRS                                                                         YL           0.50            $0.00     $0.00       $0.00             $0.00                 N/A
                                     several communications with client regarding amendments, trustee payments, e-pay, upcoming hearing, attendance at hearing, and medical
  61      1/22/2019        SP        pills (.5); several corrections to amended plan and amended schedule F (.5); preparation for confirmation/dismissal hearing (.2); phone           ST           1.30           $150.00   $195.00     $146.25            $48.75                   D
                                     conference with attorney for Harris County regarding status of amendments and transfer of property (.1)
  62      1/23/2019       MTD        prepared and attended dismissed hearing; reset objection to claim hearing                                                                         RB           0.40           $375.00   $150.00     $112.50            $37.50                   D
  63      1/23/2019       CH         continued preparation for confirmation/dismissal hearing                                                                                          ST           0.30           $150.00    $45.00      $33.75            $11.25                   R
  64      1/23/2019        SP        review of result of confirmation/dismissal hearing, 14 day order, e-pay, and payment issues                                                       ST           0.10           $150.00    $15.00      $11.25            $3.75                    V
                                     review of status of trustee payments and 14 day order; phone conference with client regarding trustee payments, e-pay, and status of signed
  65      1/24/2019     PosPCC                                                                                                                                                         ST           0.20           $150.00    $30.00      $30.00             $0.00                   ND
                                     amendments
  66      1/28/2019     PosPCC       phone conference with client regarding status of signed amendments, exemptions, amounts owed to IRS, and property taxes                           ST           0.20           $150.00    $30.00      $22.50             $7.50                    D
  67      1/30/2019     PosPCC       client consultation concerning the signature page of amended plan and discussed his trustee payments                                              DW           0.30           $125.00    $37.50      $28.13             $9.38                    D
  68      1/30/2019       SP         review of status of signed amended plan                                                                                                           ST           0.10            $0.00     $0.00       $0.00              $0.00                   N/A
  69      1/31/2019     PosPCC       called client concerning his signature on amended plan, emailed the amended plan to him with instructions                                         DW           0.20           $125.00    $25.00      $18.75             $6.25                    D
  70      2/4/2019        SP         review of trustee payments, e-pay, and upcoming hearing                                                                                           ST           0.20           $150.00    $30.00      $22.50             $7.50                    V
                                     prepared amended plan and amended schedule E/F; e-filed amended plan and amended schedule E/F and added 3 creditors to creditor
  71       2/5/2019        SP                                                                                                                                                          DW           1.00           $125.00   $125.00      $93.75            $31.25                   D
                                     maintenance
  72      2/5/2019      PosPCC       phone conference with client regarding trustee payments, e-pay, and issues with e-pay; submitted e-pay for client                                 ST           0.40           $150.00    $60.00      $45.00            $15.00                    D
  73      2/5/2019       CO/V        prepared notice of hearing on objection to claim of IRS                                                                                           ST           0.20           $150.00    $30.00      $22.50            $7.50                     D
  74      2/6/2019      PosPCC       client consultation concerning his trustee payments                                                                                               DW           0.20           $125.00    $25.00      $18.75            $6.25                     D
  75      2/11/2019      CO/V        electronic filing of Notice of Hearing on Objection to Claim of IRS                                                                               ST           0.10            $0.00     $0.00       $0.00             $0.00                    N/A
  76      2/26/2019      CO/V        brief of IRS, issues in case                                                                                                                      RB           0.30           $375.00   $112.50      $84.38            $28.13                    V
  77      2/27/2019     PosPCC       phone conference to client regarding proof of extension, trustee payments, upcoming hearing, and proof of payments                                ST           0.20           $150.00    $30.00      $22.50            $7.50                     D
                                     review background regarding objection to IRS claim (1.1); research regarding bankruptcy status of offers in compromise (1); draft brief in
  78      2/27/2019      CO/V                                                                                                                                                          KR           4.40           $350.00   $1,540.00   $1,155.00          $385.00                  E/R
                                     support of objection to IRS claim (2.3)
  79      2/28/2019      CO/V        review of exhibits for brief                                                                                                                      ST           0.20           $150.00    $30.00      $22.50            $7.50                    R
  80      2/28/2019      CO/V        review, finalize brief with exhibits, file brief with exhibits                                                                                    RB           0.90           $375.00   $337.50     $253.13            $84.38                   R
                                     review of status of trustee payments, upcoming hearing, payment records, and possible amended plan; phone conference from client
  81       3/5/2019        SP                                                                                                                                                          ST           0.30           $150.00    $45.00      $33.75            $11.25                   L/V
                                     regarding trustee payments, employment issues, income, and possible amended plan
                                     continued review of hearing notes, brief filed by IRS, extension to file tax return, extensions for payment, trustee payments, possible
  82       3/5/2019      CO/V                                                                                                                                                          ST           0.50           $150.00    $75.00      $56.25            $18.75                   D
                                     amended plan
                                                    Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 34 of 38


                                                                                            Glossary                                                                                              Attorneys                                    Task Description
                        IOC/V       Interoffice communications, vague: reduced by 20 %                                                                                                 SLK    Kapp, Sonya L                   PrePCC             Pre-Petition Client Consultation
                         V&E        Vague and excessive, reduced by 25 %                                                                                                               NPL    Lopez-Pagan, Nikie                SP                        Schedules, Plan
                          D         Duplicate work, reduced by 25 %                                                                                                                    YL     Lila, Yesenia                     TC                        Trustee Contact
                         L/V        Lumped and/or vague, reduced by 25%                                                                                                                KW     Wright, Katherine               CM 341                  Creditors Meeting/341
                          R         Redundant work, reduced by 25%                                                                                                                     TJC    Chandler, Tammy J                OTC                  Objection to Confirmation
                          W         Wheeler claims, reduced by 20%                                                                                                                      RB    Baker, Reese                    PosPCC             Post-Petition Client Consultation
                         U/E        Unecessary and/or execessive, reduced by 25%                                                                                                       DW     Wright, Dee                     Amend.                       Amendments
                         ND         No deduction                                                                                                                                        ST    Taylor, Susanne                  CO/V                Claim Objections/Valuations
                          V         Vague, reduced by 25%                                                                                                                              GM     Martinez, Gabby                   CH                    Confirmation Hearing
                                                                                                                                                                                       AC     Cruz, Alfredo                     CC                       Creditor Contact
                                                                                                                                                                                       KR     Rose, Karen                    POC Rev.                 Proof of Claim Review
                                                                                                                                                                                                                               MTD                      Motion to Dismiss
                                                                                                                                                                                                                             S/R/Disp.           Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                             Fee Prep.             Fee Application Preparation
                                                                                                                                                                                                                               Adv.                          Adversary

Entries     Date      Description                                                                Detailed Description                                                                  Atty        Hours            Rate      Total      Allowed           Deducted              Reason

  83      3/5/2019     PosPCC       communications to client regarding brief filed by IRS and guidelines for an extension of time                                                      ST           0.20           $150.00    $30.00      $22.50            $7.50                    D
  84      3/5/2019      CO/V        review of issues on income tax payments, amounts due under offer in compromise                                                                     RB           0.40           $375.00   $150.00     $112.50            $37.50                   R
  85      3/6/2019     PosPCC       phone conference to client regarding status of trustee payments and pay advices                                                                    ST           0.20           $150.00    $30.00      $22.50            $7.50                    D
                                    research regarding breach of OIC (1.8); research regarding statute of limitations on tax collection (.7); research and communication
  86      3/6/2019      CO/V                                                                                                                                                           KR           5.60           $350.00   $1,960.00   $1,470.00          $490.00                  U/E
                                    regarding same (.9); draft response to IRS brief (2.2)
  87      3/7/2019        SP        review of pay advices, settlement amounts, and trustee payments                                                                                    ST           0.30           $150.00    $45.00      $33.75            $11.25                   V
                                    phone conference t client regarding trustee payment amount, proof of payment, clear copies of pay advices, and extension for payment of
  88      3/8/2019     PosPCC                                                                                                                                                          ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
                                    taxes
  89      3/12/2019      SP         redacted and electronic filing of pay advices                                                                                                      ST           0.10            $0.00     $0.00       $0.00              $0.00                   N/A
  90      3/13/2019    PosPCC       phone conference from client regarding issues with e-pay and trustee payments; submitted e-pay for client                                          ST           0.20           $150.00    $30.00      $22.50             $7.50                    D
                                    review of entire case, most recently filed plan, trustee pay history and all notes & docket entries from previous hearings in preparation for
  91      3/18/2019       SP        confirmation hearing (1); review of all information, documentation, exhibit, briefs regarding objection to IRS claim (1.5); preparation for        SLK          3.30           $365.00   $1,204.50   $903.38            $301.13                  U/E
                                    inducing testimony and making argument on IRS issue (.8)
                                    review of trustee payments, delinquent accounts, proof of claim filed by IRS, last plan filed, income, extension, statute of limitations, and
  92      3/18/2019       SP                                                                                                                                                           ST           0.90           $150.00   $135.00     $101.25            $33.75                   U/E
                                    exhibits (.6); preparation for confirmation/dismissal hearing (.3)
                                    phone conference to client regarding reminder of upcoming hearing, status of trustee payments, proof of payments, statute of limitations for
  93      3/18/2019    PosPCC                                                                                                                                                          ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
                                    amounts owed to IRS, and proof of extension for payment to the IRS
                                    phone conferences to client regarding issues with e-pay trustee payments, and password; submitted payments by e-pay for client and updated
  94      3/18/2019    PosPCC                                                                                                                                                          ST           0.30            $0.00     $0.00       $0.00              $0.00                   N/A
                                    password
                                    issues with offer in compromise, surrender of property, amendments to plan, possible amendments for IRS (.3) review of issues with plan,
  95      3/18/2019     CO/V                                                                                                                                                           RB           0.70           $375.00   $262.50     $196.88            $65.63                   D
                                    complete and file reply brief on IRS issues (.4)
                                    travel, meet with trustee, wait for hearing, consultation with client, follow up notes to file (.6); appearance at confirmation hearing, hearing
  96      3/19/2019      CH                                                                                                                                                            SLK          0.80           $365.00   $292.00     $219.00            $73.00                   D
                                    continued (.2)
                                    phone conference from client regarding result of confirmation/dismissal hearing, assessment date for tax returned, statute of limitations,
  97      3/19/2019    PosPCC                                                                                                                                                          ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
                                    trustee payments, and deadlines
  98      3/19/2019    PosPCC       phone conference to client regarding deadlines, trustee payments, amounts owed to Harris County, and possible surrender of property                ST           0.20           $150.00    $30.00      $22.50             $7.50                   D

                                    prepare appendix to response to IRS brief (1); research regarding IRS procedures for defaulting offer in compromise (2); communication
  99      3/20/2019     CO/V                                                                                                                                                           KR           6.00           $350.00   $2,100.00   $1,575.00          $525.00                  E/R
                                    regarding objection to IRS claim (3)
 100      3/21/2019     CO/V        review of documents to support reply brief                                                                                                         ST           0.30           $150.00    $45.00      $33.75            $11.25                    V
 101      3/29/2019    PosPCC       phone conference to client regarding status of trustee payments, deadline to pay, and upcoming hearing                                             ST           0.20           $150.00    $30.00      $22.50            $7.50                     V
 102      3/29/2019     CO/V        review with attorney deadline to file support documents, possible amended reply, and support documents                                             ST           0.20            $0.00     $0.00       $0.00             $0.00                    N/A
 103      3/29/2019     CO/V        file documents to support response, review of the arguments and brief for IRS                                                                      RB           0.30           $375.00   $112.50      $84.38            $28.13                    D
 104      4/1/2019     PosPCC       phone conference with client regarding deadline for trustee payment, payment to accountant, amounts owed to IRS, and upcoming hearing              ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
 105      4/8/2019      CO/V        review of brief with IRS manual excerpts and arguments                                                                                             RB           0.60           $375.00    $225.00     $168.75            $56.25                   D
 106      4/8/2019      CO/V        review of supplemental brief                                                                                                                       ST           0.20           $150.00     $30.00      $22.50            $7.50                    D
 107      4/8/2019      CO/V        prepare brief to submit with additional authorities regarding IRS claim (4.1); review and comment on changes to brief (.2)                         KR           4.30           $350.00   $1,505.00   $1,128.75          $376.25                   D
 108      4/9/2019      CO/V        reformat appendix of authorities for objection to IRS claim for electronic filing                                                                  KR           0.20           $350.00     $70.00      $52.50            $17.50                   D
 109      4/9/2019      CO/V        corrections to supplemental brief; electronic filing of supplemental brief                                                                         ST           0.40            $0.00      $0.00       $0.00             $0.00                   N/A
                                    call to client regarding trustee payments (.1); communications to client regarding trustee payments, e-pay, login information, personal check,
 110      4/9/2019     PosPCC                                                                                                                                                          ST           0.40           $150.00    $60.00      $60.00             $0.00                   ND
                                    mailing of payments, and deadline to pay; submitted e-pay for client (.3)
 111      4/9/2019      CO/V        communications to attorney for IRS regarding supplemental brief                                                                                    ST           0.10           $150.00    $15.00      $12.00            $3.00                IOC/V
 112      4/9/2019      CO/V        finalize and brief                                                                                                                                 RB           0.40           $375.00   $150.00     $112.50            $37.50                 V
                                    phone conference from client regarding sale of property, liens on property and documents received (.2); phone conference to client regarding
 113      4/22/2019    PosPCC                                                                                                                                                          ST           0.30           $150.00    $45.00      $36.00             $9.00                   W
                                    communications with attorney for Harris County (.1)
 114      4/22/2019    PosPCC       phone conference from client's friend regarding sign posted on property                                                                            ST           0.10           $150.00    $15.00      $12.00             $3.00                   W
 115      4/22/2019      CC         communications to attorney for Harris County regarding sale of property, sign posted on property, and status                                       ST           0.20           $150.00    $30.00      $24.00             $6.00                   W
 116      5/2/2019     PosPCC       phone conference: client called to discuss his trustee payments                                                                                    DW           0.20           $125.00    $25.00      $18.75             $6.25                   D
 117      5/15/2019    PosPCC       communications to client regarding trustee payments, proof of payments, upcoming hearing, attendance at hearing, and e-pay information             ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
 118      5/20/2019      CH         in preparation for confirmation/dismissal hearing, review of case docket including briefs by the IRS and debtor                                    NPL          0.40           $325.00   $130.00      $97.50            $32.50                   D
                                    communications to client regarding status of trustee payments, truck repairs, upcoming hearing, and plan for trustee payments (.2),
 119      5/20/2019    PosPCC                                                                                                                                                          ST           0.60           $150.00    $90.00      $67.50            $22.50                   L/V
                                    submitted e-pay for client (.1); preparation for confirmation hearing (.3)
 120      5/21/2019      SP         continued preparation for confirmation/dismissal hearing                                                                                           ST           0.20           $150.00    $30.00      $22.50            $7.50                    V
 121      5/21/2019      CH         appearance at confirmation/dismissal hearing (.2); meeting with client regarding trustee payments (.2)                                             NPL          0.40           $325.00   $130.00      $97.50            $32.50                   D
 122      5/29/2019      SP         review of opinion and possible amendments                                                                                                          ST           0.30           $150.00    $45.00      $33.75            $11.25                   V
                                                    Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 35 of 38


                                                                                           Glossary                                                                                              Attorneys                                    Task Description
                        IOC/V       Interoffice communications, vague: reduced by 20 %                                                                                                SLK    Kapp, Sonya L                   PrePCC             Pre-Petition Client Consultation
                         V&E        Vague and excessive, reduced by 25 %                                                                                                              NPL    Lopez-Pagan, Nikie                SP                        Schedules, Plan
                          D         Duplicate work, reduced by 25 %                                                                                                                   YL     Lila, Yesenia                     TC                        Trustee Contact
                         L/V        Lumped and/or vague, reduced by 25%                                                                                                               KW     Wright, Katherine               CM 341                  Creditors Meeting/341
                          R         Redundant work, reduced by 25%                                                                                                                    TJC    Chandler, Tammy J                OTC                  Objection to Confirmation
                          W         Wheeler claims, reduced by 20%                                                                                                                     RB    Baker, Reese                    PosPCC             Post-Petition Client Consultation
                         U/E        Unecessary and/or execessive, reduced by 25%                                                                                                      DW     Wright, Dee                     Amend.                       Amendments
                         ND         No deduction                                                                                                                                       ST    Taylor, Susanne                  CO/V                Claim Objections/Valuations
                          V         Vague, reduced by 25%                                                                                                                             GM     Martinez, Gabby                   CH                    Confirmation Hearing
                                                                                                                                                                                      AC     Cruz, Alfredo                     CC                       Creditor Contact
                                                                                                                                                                                      KR     Rose, Karen                    POC Rev.                 Proof of Claim Review
                                                                                                                                                                                                                              MTD                      Motion to Dismiss
                                                                                                                                                                                                                            S/R/Disp.           Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                            Fee Prep.             Fee Application Preparation
                                                                                                                                                                                                                              Adv.                          Adversary

Entries     Date      Description                                                               Detailed Description                                                                  Atty        Hours            Rate      Total      Allowed           Deducted              Reason

 123      6/10/2019    PosPCC       phone conferences from client regarding status of trustee payments, order on claim objection, and motion to dismiss                               ST           0.20           $150.00    $30.00      $22.50            $7.50                    D
 124      6/11/2019    PosPCC       phone conference from client regarding status of case, trustee payments, and issues with e-pay; helped client with epay login                     ST           0.20           $150.00    $30.00      $24.00            $6.00                    D
 125      6/11/2019     CO/V        review of order on claim objection by court; review                                                                                               RB           0.30           $375.00   $112.50      $84.38            $28.13                   V
 126      6/12/2019    PosPCC       communications to client regarding opinion on objection to claim of IRS                                                                           ST           0.10           $150.00    $15.00      $11.25            $3.75                    D
                                    review opinion regarding tax claim and research treatment of contingent claims in chapter 13 plan (2.2); review standard chapter 13 plan
 127      6/12/2019     CO/V                                                                                                                                                          KR           3.60           $350.00   $1,260.00   $945.00            $315.00                  D
                                    (1.4)
 128      6/13/2019     CO/V        communication regarding treatment of contingent tax claim in chapter 13 plan                                                                      KR           1.60           $350.00   $560.00     $448.00            $112.00              IOC/V
                                    phone conference to client regarding issues with e-pay, treatment of IRS claim, offer and compromise, and possible amended plan; submitted
 129      6/13/2019    PosPCC                                                                                                                                                         ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
                                    epay payment for client
 130      6/18/2019     CO/V        read and analyze opinion and order regarding objection to IRS claim                                                                               NPL          0.60           $325.00   $195.00     $146.25            $48.75                    D
 131      6/21/2019     CO/V        email regarding opinion and order denying debtor's objection to IRS claim, amendment to plan, and confirmation/dismissal hearing                  NPL          0.30           $325.00    $97.50      $73.13            $24.38                    D
 132      6/21/2019    PosPCC       assisted with epay payment to the trustee                                                                                                         DW           0.10            $0.00     $0.00       $0.00             $0.00                    N/A
 133      6/24/2019      SP         review of letter from employer regarding employment and status of company                                                                         ST           0.10           $150.00    $15.00      $15.00            $0.00                    ND
                                    communications regarding special provision, amended plan, amended schedules E/F, income, trustee payments, notice regarding
 134      6/24/2019       SP                                                                                                                                                          ST           0.20           $150.00    $30.00      $24.00             $6.00               IOC/V
                                    employment, and objection to IRS
                                    phone conferences to client regarding possible amendments, objection to property claim of IRS, trustee payments, upcoming hearing,
 135      6/24/2019    PosPCC                                                                                                                                                         ST           0.30           $150.00    $45.00      $33.75            $11.25                   D
                                    attendance at hearing, status of employment, and special provision
 136      6/24/2019    PosPCC       email communications to client regarding amended plan, amended schedule E/F, and objection to priority claim of IRS                               ST           0.10           $150.00    $15.00      $11.25             $3.75                   D
                                    review of all medical proof of claims for statute of limitations, settlement, status of trustee payments, and last plan filed (.4); prepared
 137      6/24/2019       SP        amended plan and amended schedules E/F (.4); prepared objection to priority claim of IRS, proposed order, and unsworn declaration (.4);           ST           1.40           $150.00   $210.00     $157.50            $52.50                   D
                                    prepared notice regarding employment status (.2)
 138      6/24/2019       SP        corrections to amended plan and amended schedule E/F                                                                                              ST           0.20           $150.00    $30.00      $22.50            $7.50                    D
 139      6/24/2019       SP        preparation for confirmation/dismissal hearing                                                                                                    ST           0.40           $150.00    $60.00      $45.00            $15.00                   V
 140      6/24/2019       SP        review proposed plan                                                                                                                              KR           0.10           $350.00    $35.00      $26.25            $8.75                    D

                                    review of opinion of Judge Isgur, review of notes, research, draft special provisions for plan for IRS (2.7), payment issues under plan (.3);
 141      6/24/2019       SP        further review of plan amendments, review of insurance settlement and medical claims (.5), review of notice of change of employment (.1),         RB           4.40           $375.00   $1,650.00   $1,237.50          $412.50                  E/R
                                    further work on plan, IRS issues, review settlement on medical claims and medical claims in case, objections to claims (.8)

                                    in preparation for appearance at confirmation/dismissal hearing, review court's opinion concerning denial of objection to IRS claim and
 142      6/24/2019      CH         amended plan prepared with non-standard provision for payment to the IRS 9.5); communication regarding special provision for the IRS              NPL          0.80           $325.00   $260.00     $195.00            $65.00                   E/R
                                    claim, trustee payments and hearing (.3)
                                    appearance at confirmation/dismissal hearing (1.5); meeting with client regarding feasibility of plan, possible sale of Wheeler property,
                                    trustee payments, employment changes (.5) (Client had vehicle problems, the case was called before the client arrived at the courthouse. The
 143      6/25/2019      CH                                                                                                                                                           NPL          2.00           $325.00   $650.00     $487.50            $162.50                  D
                                    Judge recalled the case after to hear client's testimony regarding feasibility to make payments. We had to wait for a while for the case to be
                                    recalled)
 144      6/25/2019      MTD        review of issues on budget and income opinions for hearing                                                                                        RB           0.40           $375.00   $150.00     $112.50            $37.50                   V
                                    phone conference to client regarding result of confirmation/dismissal hearing, trustee payments, possible sale of Wheeler property, and
 145      6/25/2019    PosPCC                                                                                                                                                         ST           0.20           $150.00    $30.00      $24.00             $6.00                   W
                                    contract for sale
 146      6/25/2019     SP          redlined amended plan and amended schedules E/F                                                                                                   ST           0.20           $150.00    $30.00      $22.50             $7.50                   D
 147      6/28/2019    Amend.       emails regarding amendments to plan and IRS provision                                                                                             NPL          0.10           $325.00    $32.50      $24.38             $8.13                   D
                                    phone conference from client regarding sale of home, deeds to property, trustee payments, property taxes, amendments, and upcoming
 148      7/3/2019     PosPCC                                                                                                                                                         ST           0.20           $150.00    $30.00      $24.00             $6.00                   W
                                    hearing
 149      7/3/2019        SP        communication regarding amendments to plan                                                                                                        NPL          0.10           $325.00    $32.50      $26.00             $6.50               IOC/V
                                    telephone conference with client regarding possible sale of Wheeler property, events prior to hearing, amendments, trustee payments, and
 150      7/10/2019    Amend.                                                                                                                                                         NPL          0.60           $325.00   $195.00     $146.25            $48.75                   D
                                    upcoming confirmation/dismissal hearing (.4); notes and email regarding possible sale of property and amended plan (.2)

                                    phone conference from client regarding possible sale of property, amended plan, upcoming hearing, trustee payments, and status of
 151      7/11/2019    PosPCC                                                                                                                                                         ST           0.20           $150.00    $30.00      $24.00             $6.00                   W
                                    employment
 152      7/15/2019     CO/V        correction to objection claim of IRS                                                                                                              ST           0.20           $150.00    $30.00      $22.50             $7.50                   V
 153      7/15/2019      SP         prepared amended plan; prepared amended schedules A/B/C                                                                                           ST           0.50           $150.00    $75.00      $75.00             $0.00                   ND
                                    prepared objections to claims of claims 1-6 (.5); prepared proposed order on objections to claims 1-6 (.3); prepared declarations on objections
 154      7/15/2019     CO/V                                                                                                                                                          ST           1.30           $150.00   $195.00     $146.25            $48.75                   D
                                    to claims 1-6 (.3); saved and redacted exhibits to objections to claims 1-6 (.2)
 155      7/15/2019      SP         corrections to amended plan; communications to client regarding amendments                                                                        ST           0.30           $150.00    $45.00      $33.75            $11.25                   D
 156      7/15/2019     CO/V        phone conference from client regarding amendments and objections to claims                                                                        ST           0.10           $150.00    $15.00      $11.25            $3.75                    D
 157      7/15/2019      SP         review of plan amendments and income issues                                                                                                       RB           0.40           $375.00   $150.00     $112.50            $37.50                   V
 158      7/15/2019    Amend.       communications regarding amended plan provision for sale of real property and upcoming confirmation/dismissal hearing                             NPL          0.20           $325.00    $65.00      $52.00            $13.00                   W
 159      7/16/2019     CO/V        review of objections to 6 proofs of claims by Ashley, changes and corrections                                                                     RB           0.50           $375.00   $187.50     $140.63            $46.88                   D
                                                    Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 36 of 38


                                                                                           Glossary                                                                                          Attorneys                                   Task Description
                        IOC/V       Interoffice communications, vague: reduced by 20 %                                                                                            SLK    Kapp, Sonya L                   PrePCC            Pre-Petition Client Consultation
                         V&E        Vague and excessive, reduced by 25 %                                                                                                          NPL    Lopez-Pagan, Nikie                SP                       Schedules, Plan
                          D         Duplicate work, reduced by 25 %                                                                                                               YL     Lila, Yesenia                     TC                       Trustee Contact
                         L/V        Lumped and/or vague, reduced by 25%                                                                                                           KW     Wright, Katherine               CM 341                 Creditors Meeting/341
                          R         Redundant work, reduced by 25%                                                                                                                TJC    Chandler, Tammy J                OTC                 Objection to Confirmation
                          W         Wheeler claims, reduced by 20%                                                                                                                 RB    Baker, Reese                    PosPCC            Post-Petition Client Consultation
                         U/E        Unecessary and/or execessive, reduced by 25%                                                                                                  DW     Wright, Dee                     Amend.                      Amendments
                         ND         No deduction                                                                                                                                   ST    Taylor, Susanne                  CO/V               Claim Objections/Valuations
                          V         Vague, reduced by 25%                                                                                                                         GM     Martinez, Gabby                   CH                   Confirmation Hearing
                                                                                                                                                                                  AC     Cruz, Alfredo                     CC                      Creditor Contact
                                                                                                                                                                                  KR     Rose, Karen                    POC Rev.                Proof of Claim Review
                                                                                                                                                                                                                          MTD                     Motion to Dismiss
                                                                                                                                                                                                                        S/R/Disp.          Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                        Fee Prep.            Fee Application Preparation
                                                                                                                                                                                                                          Adv.                         Adversary

Entries     Date      Description                                                               Detailed Description                                                              Atty        Hours            Rate      Total      Allowed          Deducted              Reason

 160      7/16/2019    PosPCC       phone conference and email communication to client regarding amendments and objections to claims; one phone call and seven emails             ST           0.30           $150.00    $45.00     $33.75            $11.25                   D
 161      7/17/2019    PosPCC       phone conference to client regarding interest in Wheeler Property, Deed, interested parties, and sale of property                             ST           0.20           $150.00    $30.00     $24.00             $6.00                   W
                                    review of pay advices, income, and expenses (.2); corrections to amended plan (.3); phone conference to client regarding income, expenses,
 162      7/17/2019       SP                                                                                                                                                      ST           0.80           $150.00   $120.00     $90.00            $30.00                   D
                                    and amendments, and objections to claims (.2); email communications to client regarding amendments (.1)
                                    email regarding amended plan, sale of Wheeler property, and hearing (.2); telephone conference with client regarding sale of property,
 163      7/17/2019       SP        amendments, trustee payment, confirmation hearing (.4); review additional documents provided by client regarding ownership of Wheeler         NPL          0.90           $325.00   $292.50     $234.00           $58.50                   W
                                    property, communication regarding documents and hearing (.3)
 164      7/17/2019       SP        review plan issues, property to be sold, claim objections, etc.                                                                               RB           0.40           $375.00   $150.00     $112.50           $37.50                   V
                                    telephone conference with client regarding amendments, trustee payment, confirmation hearing (.3); communication and email regarding
 165      7/18/2019    Amend.                                                                                                                                                     NPL          0.60           $325.00   $195.00     $146.25           $48.75                   D
                                    signing of amendments by client and hearing (.3)
 166      7/18/2019      SP         saved pay advices, signed amended pages, signed objection to claims pages, and property documents; several emails                             ST           2.00            $0.00     $0.00      $0.00              $0.00                   N/A
 167      7/18/2019    PosPCC       three phone conferences to client regarding missing signature pages, upcoming hearing, and proof of payments                                  ST           0.30           $150.00    $45.00     $45.00             $0.00                   ND
 168      7/18/2019      SP         reviewed all signature pages and missing pages; separated missing pages; email communications to client regarding missing pages               ST           0.40           $150.00    $60.00     $60.00             $0.00                   ND
                                    redlining and electronic filing of amended plan and amended schedules A/B/C/E/F (.3); electronic filing of objection to claim of IRS,
 169      7/18/2019       SP                                                                                                                                                      ST           0.40           $150.00    $60.00     $60.00             $0.00                   ND
                                    proposed order an unsworn declaration (.1)
                                    electronic filing of objection to claim 1 of Ashley Funding, proposed order, exhibit, and unsworn declaration; communications with Ashley
 170      7/18/2019     CO/V                                                                                                                                                      ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
                                    electronic filing of objection to Claim 2 of Ashley Funding, Proposed Order, Exhibit, and unsworn declaration; communication with Ashley
 171      7/18/2019     CO/V                                                                                                                                                      ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
                                    electronic filing of objection to Claim 3 of Ashley Funding, Proposed Order, Exhibit, and unsworn declaration; communication with Ashley
 172      7/18/2019     CO/V                                                                                                                                                      ST           0.30           $150.00    $45.00     $45.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
                                    electronic filing of objection to Claim 4 of Ashley Funding, Proposed Order, Exhibit, and unsworn declaration; communication with Ashley
 173      7/18/2019     CO/V                                                                                                                                                      ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
                                    electronic filing of objection to Claim 5 of Ashley Funding, Proposed Order, Exhibit, and unsworn declaration; communication with Ashley
 174      7/18/2019     CO/V                                                                                                                                                      ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
                                    electronic filing of objection to Claim 6 of Ashley Funding, Proposed Order, Exhibit, and unsworn declaration; communication with Ashley
 175      7/18/2019     CO/V                                                                                                                                                      ST           0.20           $150.00    $30.00     $30.00             $0.00                   ND
                                    Funding regarding copy of objection and all attachments
 176      7/22/2019      SP         preparation for confirmation/dismissal hearing                                                                                                ST           0.30           $150.00    $45.00     $33.75            $11.25                   V
 177      7/22/2019    PosPCC       phone conference from client regarding trustee payments and e-pay; submitted e-pay for clint                                                  ST           0.30           $150.00    $45.00     $45.00            $0.00                    ND
 178      7/22/2019      CH         preparation for appearance at confirmation/dismissal hearing                                                                                  NPL          0.40           $325.00   $130.00     $97.50            $32.50                   V
                                    appearance at confirmation hearing (.4); communication with client regarding amended plan filed, trustee payments, and special setting for
 179      7/23/2019      CH                                                                                                                                                       NPL          0.60           $325.00   $195.00     $146.25           $48.75                   D
                                    confirmation hearing (.2)
 180      7/23/2019      MTD        continued preparation for confirmation/dismissal hearing                                                                                      ST           0.10           $150.00    $15.00     $11.25             $3.75                   V
 181      7/23/2019    S/R/Disp.    phone conference from client regarding contract for sale of home and issues with buyer; communication regarding sale of home and realtor      ST           0.20           $150.00    $30.00     $24.00             $6.00                   W
 182      7/24/2019      SP         issues with plan and IRS                                                                                                                      RB           0.10           $375.00    $37.50     $28.13            $9.38                    V
 183      7/26/2019      SP         prepared notice of hearing for all matters                                                                                                    ST           0.20           $150.00    $30.00     $30.00            $0.00                    ND
 184      7/29/2019      CC         email communication to Ashley Funding/resurgent regarding notice of hearing; electronic filing for notice of hearing                          ST           0.20           $150.00    $30.00     $30.00            $0.00                    ND
 185      7/29/2019      SP         review notice of hearing on amended plan, motion to dismiss, and various objections to claims                                                 NPL          0.20           $325.00    $65.00     $48.75            $16.25                   D
 186      7/31/2019     CO/V        review of response filed by IRS and related documents                                                                                         ST           0.20           $150.00    $30.00     $22.50            $7.50                    D
                                    review response to debtor's objection filed by the IRS (.3); telephone conference with client regarding IRS's response to objection,
 187      8/6/2019      CO/V                                                                                                                                                      NPL          0.70           $325.00   $227.50     $170.63           $56.88                   D
                                    information obtained by client regarding IRS debt, and amended plan (.3); write notes regarding client communication (.1)
 188      8/6/2019      CO/V        telephone conference with Mr. Kinchloe, counsel for the IRS regarding amended plan, offer and compromise, and IRS objection                   NPL          0.20           $325.00    $65.00      $48.75            $16.25                D
 189      8/6/2019      MTD         two phone conferences from client regarding motion to dismiss, status of claim of IRS, and status of sale of home                             ST           0.20           $150.00    $30.00      $22.50            $7.50                 D
 190      8/6/2019       SP         prepared 100% amended plan                                                                                                                    ST           0.30           $150.00    $45.00      $36.00            $9.00                 W
 191      8/7/2019       SP         emails regarding IRS claim and amendments                                                                                                     NPL          0.10           $325.00    $32.50      $26.00            $6.50               IOC/V
 192      8/7/2019     PosPCC       telephone conference with client regarding IRS priority debt, objection to claim, and confirmation hearing                                    NPL          0.30           $325.00    $97.50      $73.13            $24.38                D
 193      8/9/2019     PosPCC       meeting with client on case amendments, review, signing and review of budget                                                                  RB           1.30           $375.00   $487.50     $365.63           $121.88                D
                                    corrections to amended plan and amended schedules I/J (.3); communications regarding unsecured claims, medical bills, upcoming
 194      8/9/2019        SP                                                                                                                                                      ST           0.90           $150.00   $135.00     $101.25           $33.75                   D
                                    objections to confirmation and IRS (.3); redlining and electronic filing of amended plan and amended schedules I/J (.3)
 195      8/12/2019      OTC        review of objection to confirmation filed by IRS                                                                                              ST           0.20           $150.00    $30.00     $22.50             $7.50                   D
 196      8/12/2019      CC         call to Resurgent regarding claim objections and upcoming hearing                                                                             ST           0.10           $150.00    $15.00     $15.00             $0.00                   ND
 197      8/12/2019     CO/V        objection by IRS on lack of feasibility, review (.3); communications with attorney for IRS, objection issues and 100% plan payment (.4)       RB           0.70           $375.00   $262.50     $196.88           $65.63                   D

                                    communications with IRS on status of case, exchange of information with Rich Kinchloe on plan confirmation issues (.6), motion to sell real
 198      8/13/2019      CC                                                                                                                                                       RB           1.10           $375.00   $412.50     $309.38           $103.13                  D
                                    property (.5)
                                                         Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 37 of 38


                                                                                                 Glossary                                                                                              Attorneys                                   Task Description
                           IOC/V         Interoffice communications, vague: reduced by 20 %                                                                                                 SLK    Kapp, Sonya L                   PrePCC            Pre-Petition Client Consultation
                            V&E          Vague and excessive, reduced by 25 %                                                                                                               NPL    Lopez-Pagan, Nikie                SP                       Schedules, Plan
                             D           Duplicate work, reduced by 25 %                                                                                                                    YL     Lila, Yesenia                     TC                       Trustee Contact
                            L/V          Lumped and/or vague, reduced by 25%                                                                                                                KW     Wright, Katherine               CM 341                 Creditors Meeting/341
                             R           Redundant work, reduced by 25%                                                                                                                     TJC    Chandler, Tammy J                OTC                 Objection to Confirmation
                             W           Wheeler claims, reduced by 20%                                                                                                                      RB    Baker, Reese                    PosPCC            Post-Petition Client Consultation
                            U/E          Unecessary and/or execessive, reduced by 25%                                                                                                       DW     Wright, Dee                     Amend.                      Amendments
                            ND           No deduction                                                                                                                                        ST    Taylor, Susanne                  CO/V               Claim Objections/Valuations
                             V           Vague, reduced by 25%                                                                                                                              GM     Martinez, Gabby                   CH                   Confirmation Hearing
                                                                                                                                                                                            AC     Cruz, Alfredo                     CC                      Creditor Contact
                                                                                                                                                                                            KR     Rose, Karen                    POC Rev.                Proof of Claim Review
                                                                                                                                                                                                                                    MTD                     Motion to Dismiss
                                                                                                                                                                                                                                  S/R/Disp.          Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                                  Fee Prep.            Fee Application Preparation
                                                                                                                                                                                                                                    Adv.                         Adversary

Entries     Date        Description                                                                   Detailed Description                                                                  Atty        Hours            Rate      Total      Allowed          Deducted              Reason

                                         phone conference from client regarding closing date, motion to sell, and contract for sale (.1); email communications to attorney for IRS
 199      8/13/2019      S/R/Disp.                                                                                                                                                          ST           0.80           $150.00   $120.00     $90.00            $30.00                   D
                                         regarding contract for sale (.1); prepared emergency motion to sell (.5); prepared order for emergency motion to sell (.1)
 200      8/13/2019      S/R/Disp.       phone conference to client regarding status of payment to title company for earnest money, proof of payment, and status of motion o sell           ST           0.10           $150.00    $15.00     $12.00             $3.00                   W
 201      8/13/2019         CC           phone conference with Resurgent Capital regarding objections to claims, response, upcoming hearing, and intentions                                 ST           0.20           $150.00    $30.00     $21.00             $9.00                   D
                                         phone conference to client regarding sale of property, sale of proceeds, objection to confirmation filed by IRS, amended plan, trustee
 202      8/13/2019       PosPCC         payments, purchase of BMW, vehicle payments, and custody of grandchildren; email communications to client regarding communications                 ST           0.30           $150.00    $45.00     $33.75            $11.25                   L/V
                                         between attorney and attorney for IRS and objection to confirmation filed by IRS
 203      8/14/2019       PosPCC         review of employment agreement with JB Hunt; phone conference to client regarding status of earnest money, income and broker                       ST           0.30           $150.00    $45.00     $36.00             $9.00                   W
                                         issues on trustee motion to dismiss and payments, review of documents (.2); sale of property and status (.2); communications on sale of
 204      8/14/2019          SP                                                                                                                                                             RB           0.70           $375.00   $262.50     $196.88           $65.63                   D
                                         Wheeler with IRS and client (.3)
 205      8/15/2019      S/R/Disp.       phone conference to clint ad title company regarding status of earnest money and proof of sale                                                     ST           0.20           $150.00    $30.00     $24.00             $6.00                   W
                                         phone conference to client regarding trustee payments, amounts owed to IRS, trustee's recommendation, and communications with IRS (.2);
 206      8/20/2019       PosPCC                                                                                                                                                            ST           0.30           $150.00    $45.00     $33.75            $11.25                   D
                                         review of status of trustee payments (.1)
 207      8/20/2019        CC            status of case, conf with attorney for IRS, call to client (.5), planning for hearing and evidence (.3)                                            RB           0.80           $375.00   $300.00     $225.00           $75.00                   D
 208      8/21/2019         SP           status of case, conf with attorney for IRS, call to client (.5), planning for hearing and evidence (.3)                                            RB           0.80           $375.00   $300.00     $225.00           $75.00                   D
 209      8/21/2019        MTD           continued preparation for confirmation/dismissal hearing                                                                                           ST           0.20           $150.00    $30.00      $22.50           $7.50                    V
                                         issues on Wheeler property, transfer of title to property, obtain deed from real property records filed in August of 2019, forward to client for
 210      8/23/2019      S/R/Disp.                                                                                                                                                          RB           0.40           $375.00   $150.00     $120.00           $30.00                   W
                                         review
 211      8/23/2019       PosPCC         phone conference regarding sale of property                                                                                                        DW           0.20           $125.00    $25.00      $20.00           $5.00                     W
 212      8/30/2019      S/R/Disp.       review of deeds and title to Wheeler property, transfer of property, possible fraud                                                                RB           0.60           $375.00   $225.00     $180.00           $45.00                    W
 213      9/3/2019          SP           communication regarding deeds, employment status, attorney fees, and attorney communications. NC                                                   ST           0.10            $0.00     $0.00       $0.00            $0.00                    N/A
                                         phone conference from client regarding interest in Wheeler property, communication with attorney for Rhonda Gills, and meeting with
 214       9/3/2019      S/R/Disp.                                                                                                                                                          ST           0.20           $150.00    $30.00     $24.00             $6.00                   W
                                         Harris County
 215      9/5/2019       S/R/Disp.       not working, issues on property sale                                                                                                               RB           0.30           $375.00   $112.50     $84.38            $28.13                 V
 216      9/5/2019       S/R/Disp.       communications regarding deeds, filing of deeds, an communication with client. NC                                                                  ST           0.10            $0.00     $0.00      $0.00             $0.00                 N/A
 217      9/9/2019          SP           communications regarding client communications. NC                                                                                                 ST           0.10           $150.00    $15.00     $12.00            $3.00                IOC/V
 218      9/9/2019        PosPCC         conference with client on case status, ownership of property                                                                                       RB           0.20           $375.00    $75.00     $60.00            $15.00               IOC/V
 219      9/11/2019         SP           communications regarding trace of money orders and communications with client. NC                                                                  ST           0.10            $0.00     $0.00      $0.00             $0.00                 N/A
 220      9/11/2019       PosPCC         phone conference from client regarding status of case                                                                                              ST           0.10           $150.00    $15.00     $15.00            $0.00                 ND
 221      9/12/2019        CO/V          email communications to attorney with IRS regarding endorsed money orders                                                                          ST           0.10           $150.00    $15.00     $11.25            $3.75                  D
 222      9/16/2019         TC           communications to chapter 13 trustee's office regarding communications from client                                                                 ST           0.10           $150.00    $15.00     $15.00            $0.00                 ND
 223      9/16/2019         SP           communications regarding mail from Chapter 13 trustee's office. NC                                                                                 ST           0.10            $0.00     $0.00      $0.00             $0.00                 N/A
 224      9/16/2019       PosPCC         communications with client on sale of lot and case status                                                                                          RB           0.20           $375.00    $75.00     $60.00            $15.00                 W
 225      10/4/2019         SP           communications regarding trustee payments, status of sale of home, upcoming hearing, and possible amended plan. NC                                 ST           0.20            $0.00     $0.00      $0.00             $0.00                 N/A
                                         phone conference to client regarding status of trustee payments, proof of payments, income, expenses, upcoming hearing, attendance at
 226      10/7/2019       PosPCC                                                                                                                                                            ST           0.20           $150.00    $30.00     $22.50             $7.50                   D
                                         hearing, and employment status
 227      10/7/2019         SP           communications regarding trustee payments and possible amended plan. NC                                                                            ST           0.10            $0.00     $0.00      $0.00             $0.00                    N/A
 228      10/8/2019         SP           communications regarding trustee payments, upcoming hearing, and possible amendments. NC                                                           ST           0.20            $0.00     $0.00      $0.00             $0.00                    N/A
 229      10/8/2019         CH           communication and emails regarding trustee payments and confirmation/dismissal hearing                                                             NPL          0.30           $325.00    $97.50     $73.13            $24.38                    D
 230      10/9/2019         SP           communications regarding amended plan, trustee payments, and client communications. NC                                                             ST           0.10            $0.00     $0.00      $0.00             $0.00                    N/A
                                         telephone conference with client regarding trustee payments, income, and hearing (.3); communication and notes regarding events affecting
 231      10/10/2019        CH                                                                                                                                                              NPL          0.60           $325.00   $195.00     $156.00           $39.00                   W
                                         title and sale of wheeler property, status of case, trustee payments (.3)
 232      10/10/2019         CH          communications with R Kinchloe on status for Friday, review of status of deed and payment issues for hearing (.4)                                  RB           0.40           $375.00   $150.00     $112.50            $37.50                   D
 233      10/10/2019         CH          planning for hearing, conf with client, conf with chapter 13 trustee, communication with attorney for IRS                                          RB           0.60           $375.00   $225.00     $168.75            $56.25                   D
 234      10/11/2019         CH          prepare and attend hearing (.9); review of issues for possible refiling (.3)                                                                       RB           1.20           $375.00   $450.00     $337.50           $112.50                   D
 235      10/21/2019      Fee Prep.      prepared all documentation for filing fee application and prepared prelim notes                                                                    TJC          3.00           $125.00   $375.00     $375.00            $0.00                   ND
 236      10/21/2019      Fee Prep.      reviewed and approved all documentation for filing fee application and made changes to notes                                                       RB           1.00           $375.00   $375.00     $375.00            $0.00                   ND
 237          —        Invoice 1 Total   —                                                                                                                                                   —                                     $0.00       $0.00                                     N/A
 238       9/14/2018        Adv.         review of truck lease, issues with truck lease                                                                                                     RB           0.40           $375.00   $150.00     $150.00            $0.00                   ND
 239       9/19/2018        Adv.         telephonic communication to creditor to obtain status on release of vehicle                                                                        YL           0.20           $100.00    $20.00      $20.00            $0.00                   ND
 240       9/20/2018        Adv.         prepared demand letter; electronic communication to client regarding return of collateral; sent by U.S. mail as well. 47 cents                     YL           0.30           $100.00    $30.00      $30.00            $0.00                   ND
 241       9/25/2018        Adv.         truck not returned, review of service, actions needed for failure to return truck                                                                  RB           0.60           $375.00   $225.00     $225.00            $0.00                   ND
                                         review of truck lease and related documents (.3); telephone conference with client regarding creditors failure to return truck (.3); preparation
 242      9/26/2018         Adv.                                                                                                                                                            NPL          2.10           $325.00   $682.50     $682.50            $0.00                   ND
                                         of adversary complaint for turnover and damages and order for turnover (1.5)
 243      9/28/2018         Adv.         emails and telephone conference with client regarding adversary complaint for turnover of property                                                 NPL          0.40           $325.00   $130.00     $130.00            $0.00                   ND
 244      9/28/2018         Adv.         prepare shell of complaint/order (.5), search for OTR Leasing LLC registered agent (.3).                                                           AC           0.30           $150.00    $45.00      $45.00            $0.00                   ND
                                                        Case 18-35182 Document 133 Filed in TXSB on 07/20/20 Page 38 of 38


                                                                                                 Glossary                                                                                            Attorneys                                            Task Description
                          IOC/V         Interoffice communications, vague: reduced by 20 %                                                                                                SLK    Kapp, Sonya L                       PrePCC                 Pre-Petition Client Consultation
                           V&E          Vague and excessive, reduced by 25 %                                                                                                              NPL    Lopez-Pagan, Nikie                    SP                            Schedules, Plan
                            D           Duplicate work, reduced by 25 %                                                                                                                   YL     Lila, Yesenia                         TC                            Trustee Contact
                           L/V          Lumped and/or vague, reduced by 25%                                                                                                               KW     Wright, Katherine                   CM 341                      Creditors Meeting/341
                            R           Redundant work, reduced by 25%                                                                                                                    TJC    Chandler, Tammy J                    OTC                      Objection to Confirmation
                            W           Wheeler claims, reduced by 20%                                                                                                                     RB    Baker, Reese                        PosPCC                 Post-Petition Client Consultation
                           U/E          Unecessary and/or execessive, reduced by 25%                                                                                                      DW     Wright, Dee                         Amend.                           Amendments
                           ND           No deduction                                                                                                                                       ST    Taylor, Susanne                      CO/V                    Claim Objections/Valuations
                            V           Vague, reduced by 25%                                                                                                                             GM     Martinez, Gabby                       CH                        Confirmation Hearing
                                                                                                                                                                                          AC     Cruz, Alfredo                         CC                           Creditor Contact
                                                                                                                                                                                          KR     Rose, Karen                        POC Rev.                     Proof of Claim Review
                                                                                                                                                                                                                                      MTD                          Motion to Dismiss
                                                                                                                                                                                                                                    S/R/Disp.               Sale/Refinancing/Disp. of Assets
                                                                                                                                                                                                                                    Fee Prep.                 Fee Application Preparation
                                                                                                                                                                                                                                      Adv.                              Adversary

Entries     Date       Description                                                                    Detailed Description                                                                Atty        Hours            Rate          Total           Allowed           Deducted             Reason

                                        meeting regarding additional facts about contacts with creditor regarding return of collateral after bankruptcy fling (.2); further draft
 245      10/1/2018        Adv.                                                                                                                                                           NPL          0.40           $325.00       $130.00          $130.00            $0.00                   ND
                                        adversary complaint to add additional facts (.2)
 246      10/1/2018        Adv.         review of complaint and order                                                                                                                     RB           0.50           $375.00       $187.50          $187.50            $0.00                   ND

                                        telephone conference with client regarding additional details of process of acquiring truck (.4); meeting regarding communications with
 247      10/2/2018        Adv.         creditor for release of truck (.2); emails regarding creditor communications and change to complaint (.2); further drafting complaint for         NPL          2.50           $325.00       $812.50          $812.50            $0.00                   ND
                                        turnover property and damages (.90); preparation motion for emergency hearing on turnover and proposed order (.80)

 248      10/2/2018        Adv.         telephonic communication client regarding fax tone sent over to him                                                                               YL           0.20            $0.00         $0.00            $0.00             $0.00                   N/A
 249      10/2/2018        Adv.         looked up information on calls and taxes sent to creditors                                                                                        YL           0.20            $0.00         $0.00            $0.00             $0.00                   N/A
 250      10/2/2018        Adv.         update to motion for turnover certificate of service                                                                                              AC           0.20            $0.00         $0.00            $0.00             $0.00                   N/A
                                        meeting regarding final review of adversary complaint for turnover, motion for emergency hearing and proposed order (.8); emails regarding
 251      10/3/2018        Adv.                                                                                                                                                           NPL          1.00           $325.00       $325.00          $325.00            $0.00                   ND
                                        complaint (.2)
 252      10/3/2018        Adv.         review of complaint and emergency motion, finalize                                                                                                RB           0.50           $375.00       $187.50          $187.50            $0.00                   ND
 253      10/4/2018        Adv.         call to creditor to obtain email information for communication purposes                                                                           YL           0.20           $100.00        $20.00           $20.00            $0.00                   ND
 254      10/4/2018        Adv.         telephone conference with client regarding facts of adversary complaint                                                                           NPL          0.30           $325.00        $97.50           $97.50            $0.00                   ND
                                        multiple telephone conferences, emails and fax to/with client regarding motion for turnover (.3); communication regarding same (.1); open
 255      10/4/2018        Adv.         and file adversary case (.3); file motion/order for turnover (.2); serve copies of adversary and motion/order for turn over on defendants (.2);   AC           1.30           $150.00       $195.00          $195.00            $0.00                   ND
                                        email Judge Isgur case manager for request for hearing (.2)
 256      10/5/2018        Adv.         mailed emergency motion for hearing and OTR learning and the corporation company by regular mail                                                  KW           0.30           $125.00        $37.50           $37.50            $0.00                   ND
 257      10/8/2018        Adv.         return telephone call from Jessica Hudson; left voicemail                                                                                         NPL          0.10           $325.00        $32.50           $32.50            $0.00                   ND
                                        telephone call from Court to schedule an emergency hearing (.1); telephone call with client regarding emergency hearing (.2); telephone call
 258      10/9/2018        Adv.                                                                                                                                                           NPL          0.60           $325.00       $195.00          $195.00            $0.00                   ND
                                        with counsel for creditor regarding turnover of truck and hearing (.3)
                                        prepare notice of hearing on the emergency motion for hearing and request to shorten notice on complaint for turnover an damages (.3); file
 259      10/9/2018        Adv.                                                                                                                                                           AC           0.90           $150.00       $135.00          $135.00            $0.00                   ND
                                        notice (.1); serve notice on defendant by fax, email, telephone, and mail (.5)
 260      10/10/2018       Adv.         created witness list, served witness list, filed witness list                                                                                     YL           1.00           $100.00       $100.00          $100.00            $0.00                   ND
 261      10/10/2018       Adv.         planning for hearing on OTR turnover, attend hearing, settlement discussions                                                                      RB           1.40           $375.00       $525.00          $525.00            $0.00                   ND
                                        telephone conferences with attorney for OTR learning regarding exhibits and turnover of property (.4); review witness and exhibit list and
 262      10/10/2018       Adv.         emails regarding these documents (.4); telephone calls to client regarding hearing (.2); attend emergency hearing to take exhibit books to        NPL          1.70           $325.00       $552.50          $552.50            $0.00                   ND
                                        Reese Baker, Esq (.7)
                                        telephone conference with client regarding trustee payment and facts adversary complaint a scheduled hearing (.5); email regarding these
 263      10/15/2018       Adv.                                                                                                                                                           NPL          0.70           $325.00       $227.50          $227.50            $0.00                   ND
                                        matters (.2)
 264      10/15/2018       Adv.         review and planning on issues, activities for truck; purchase vs lease issues                                                                     RB           0.50           $375.00       $187.50          $187.50            $0.00                   ND
                                        communications with client regarding upcoming hearing, attendance at hearing, and meeting of creditor; communications with Chapter 13
 265      10/15/2018       Adv.                                                                                                                                                           ST           0.30           $150.00        $45.00           $45.00            $0.00                   ND
                                        Trustee's office regarding two notices of creditor meetings and correct notice
 266      10/16/2018       Adv.         prepare and attend hearing on truck                                                                                                               RB           1.10           $375.00       $412.50          $412.50            $0.00                   ND

                                        two telephone conference with opposing counsel regarding creditors requirements for giving the ruck back to debtor (.6); telephone calls to
 267      10/16/2018       Adv.         client to client to discuss creditor's requests, left voicemails (.2); telephone conference with client to discuss settlement terms proposed by   NPL          1.50           $325.00       $487.50          $487.50            $0.00                   ND
                                        OTR learning prior to OTR hearing scheduled for today (.4); emails regarding creditors settlement proposal and response (.3)

 268      11/13/2018       Adv.         emails regarding intention of client regarding adversary case                                                                                     NPL          0.30           $325.00        $97.50           $97.50            $0.00                   ND
 269      11/16/2018       Adv.         telephone call with opposing counsel for OTR regarding possible joint motion for voluntary dismissal of adversary case                            NPL          0.20           $325.00        $65.00           $65.00            $0.00                   ND
 270      12/3/2018        Adv.         per conversation with client, prepare of joint motion for dismissal of adversary complaint for turnover and damages and proposed order            NPL          0.60           $325.00       $195.00          $195.00            $0.00                   ND
                                        emails regarding stipulation for dismissal of adversary complaint against OTR learning (.3); telephone conference with client regarding
 271      12/5/2018        Adv.                                                                                                                                                           NPL          0.50           $325.00       $162.50          $162.50            $0.00                   ND
                                        review and approval of stipulation to be filed (.2)
 272       12/7/2018        Adv.        emails regarding stipulation for voluntary dismissal of adversary case                                                                            NPL          0.20           $325.00        $65.00           $65.00            $0.00                   ND
 273       12/7/2018        Adv.        file agreed stipulation                                                                                                                           AC           0.10            $0.00         $0.00            $0.00             $0.00                   N/A
 274      12/10/2018        Adv.        phone conference with attorney for OTC regarding statute of dismissal of adversary                                                                ST           0.10           $150.00        $15.00           $15.00            $0.00                   ND
 275      12/11/2018        Adv.        review adversary case docket and Judge's calendar to see status in preparation of hearing previously scheduled for tomorrow                       NPL          0.10           $325.00        $32.50           $32.50            $0.00                   ND
 276      12/11/2018        Adv.        continued review of offer and compromise, lien release, and amounts owed                                                                          ST           0.20           $150.00        $30.00           $30.00            $0.00                   ND
                       Initial Totals                                                                                                                                                                 155.5                     $     40,205.50   $    32,943.50   $      7,262.00
                       Amount Paid                                                                                                                                                                                                                   $800.00
                       Invoice Total                                                                                                                                                                                                                $32,143.50
                         Expenses                                                                                                                                                                                                                    $465.34
                       Grand Total                                                                                                                                                                                                                  $32,608.84
